     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 1 of 106
                                                                                                     United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                             May 27, 2020
                                  UNITED STATES DISTRICT COURT
                                                                                                          David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION

MARC VEASEY, et al,                                        §
                                                           §
            Plaintiffs,                                    §
VS.                                                        § CIVIL ACTION NO. 2:13-CV-193
                                                           §
GREG ABBOTT, et al,                                        §
                                                           §
            Defendants.                                    §

                       ORDER ON MOTIONS FOR ATTORNEY’S FEES

          Plaintiffs brought this case against the State of Texas1 to preserve the right to vote

for hundreds of thousands of Texas citizens potentially disenfranchised by Texas Senate

Bill 14 (2011) (SB 14), the most restrictive photo identification law passed in the United

States. This dispute involved protracted litigation through all levels of the federal court

system, multiple times. After trial,2 application of a Fifth Circuit stay of wholesale

injunctive relief,3 Supreme Court refusal to vacate the stay, 4 appeal on the merits,5 en

banc rehearing,6 petition for certiorari,7 partial remand,8 another stay of the wholesale


1
   Defendants are the State of Texas, along with its Governor and Secretary of State in their official capacities. The
elected officials have changed during the course of this case and Defendants are referred to jointly as the State or
Texas.
2
  Veasey v. Perry (Veasey I), 71 F. Supp. 3d 627 (S.D. Tex. 2014), finding violations of § 2 of the Voting Rights
Act (discriminatory result and discriminatory purpose) and violations of United States Constitution, Amends. XIV,
XV and XXIV (discrimination, poll tax) and issuing a wholesale injunction against enforcement of SB 14.
3
  Veasey v. Perry (Veasey II), 769 F.3d 890 (5th Cir. 2014), issuing a stay against the wholesale injunctive relief as
having been entered too close to scheduled elections.
4
    Veasey v. Perry (Veasey III), 135 S. Ct. 9 (2014).
5
   Veasey v. Abbott (Veasey IV), 796 F.3d 487 (5th Cir. 2015) (panel decision), affirming the VRA discriminatory
effect decision and remanding for a remedy, remanding the discriminatory purpose finding, vacating the
unconstitutional discrimination decision under the doctrine of constitutional avoidance, and reversing and rendering
the poll tax decision.
6
    Veasey v. Abbott (Veasey V), 830 F.3d 216 (5th Cir. 2015) (en banc) (echoing the panel’s decision).
1 / 106
      Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 2 of 106



injunction,9 and a remedy decision,10 the final determination was that SB 14 had racially

discriminatory results in violation of § 2 of the Voting Rights Act (VRA) and Plaintiffs

were entitled to a remedy that would ameliorate its draconian limits.11

           Now before the Court are motions filed by each of the five sets of Plaintiffs,12

seeking awards of attorney’s fees and expenses as prevailing parties. In total, they seek:




7
     Abbott v. Veasey (Veasey VI), 137 S. Ct. 612 (2017) (denying the State’s petition for cert.).
8
    Veasey v. Abbott (Veasey VII), 249 F. Supp. 3d 868 (S.D. Tex. 2017) (re-weighing evidence and re-finding a
violation of the VRA with respect to discriminatory purpose).
9
   Veasey v. Abbott (Veasey VIII), 870 F.3d 387 (5th Cir. 2017) (staying wholesale injunction that would have
prevented enforcement of SB 14 and additional legislation).
10
     Veasey v. Abbott (Veasey IX), 888 F.3d 792 (5th Cir. 2018) (leaving discriminatory purpose determination
undisturbed, but reversing wholesale injunctive remedy). When a court defers to a legislative change, it may issue a
“remedy decision” to determine whether the legislature’s action cured the violation. See Miss. State Chapter,
Operation Push, Inc. v. Mabus, 932 F.2d 400, 409 (5th Cir. 1991) (describing the court’s decision as to whether a
legislative response to a VRA violation was adequate as a “remedy decision”). In such circumstances, the plaintiff
remains the prevailing party. Staley v. Harris Cnty., Tex., 485 F.3d 305, 314 (5th Cir. 2007) (a defendant’s post-
judgment action that moots the remedy does not prevent the successful plaintiff from being the “prevailing party”).
11
    While the Fifth Circuit did not reverse this Court’s finding that SB 14 also violated VRA § 2 on the basis of its
discriminatory purpose, the court made a “remedy decision” that no further relief was appropriate on that basis, once
the Texas legislature passed Senate Bill 5 (2017). SB 5 adopted ameliorative provisions largely mirroring this
Court’s interim order for relief. Plaintiffs’ request for attorney’s fees is limited to the portion of the case resulting in
the discriminatory results determination. They do not request fees or expenses for work done after remand on the
discriminatory purpose issue.
12
    Texas Association of Hispanic County Judges and County Commissioners (HJ&C) (D.E. 1142); Marc Veasey
and the League of Latin American Citizens (LULAC) (together, Veasey-LULAC) (D.E. 1143, 1175); La Union del
Pueblo Entero (LUPE), Lenard Taylor, Eulalio Mendez, Jr., Lionel Estrada, Estela Garcia Espinosa, and Maximina
Lara (together, LUPE-Taylor) (D.E. 1144); Texas State Conference of NAACP Branches (Texas NAACP) and the
Mexican American Legislative Caucus of the Texas House of Representatives (MALC) (together, NAACP-MALC)
(D.E. 1145, 1174, 1187); and Imani Clark (Clark) (D.E. 1146, 1172).
2 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 3 of 106



                                      AMOUNTS REQUESTED
Plaintiff                                              Firm                      Total
              Firm                       Firm Fees                 Total Fees
Group                                                  Expenses                  Expenses
              Campaign Legal Ctr           $768,733.14 $111,003.27
              Brazil & Dunn                 663,834.55 300,215.29
Veasey-
              Derfner & Altman              714,512.80   13,623.82
LULAC
              Baron                         164,078.12    2,115.83
                         SUBTOTALS                                 $2,311,158.61 $426,958.21
              Lawyers Committee             583,962.19   16,883.09
              Dechert LLP                 1,484,304.60 267,418.95
NAACP-        Brennan Center for Justice    246,689.90   51,405.95
MALC          Texas NAACP                    67,812.95      898.75
              MALC                           50,817.70    2,016.04
                         SUBTOTALS                                  2,433,587.34 338,622.78
              NAACP LDF                     932,075.72 136,635.97
Clark         WilmerHale                    982,787.50   25,000.00
                         SUBTOTALS                                  1,914,863.22 161,635.97
HJ&C          Rolando L. Rios & Assoc.      220,269.29      654.37    220,269.29      654.37
LUPE-
              Tex. RioGrande Legal Aid        1,004,353.30       44,273.62     1,004,353.30       44,273.62
Taylor

                                TOTALS                                        $7,884,231.76 $972,144.95

                       GRAND TOTAL                                                    $8,856,376.71



          The State, in a single response (D.E. 1196), has challenged each request, claiming

that Plaintiffs did not prevail as that term is interpreted in civil rights litigation and that

the amounts requested are inappropriate with respect to hours, rates, the type of work or

expenses claimed, and results obtained. In sum, the State argues that the total fee award

should not exceed $4,977,419.50, not including expenses. D.E. 1196, p. 37.

          Plaintiffs replied,13 defending their prevailing party status and, in addition to

countering the State’s arguments regarding the types of fees and expenses that are

compensable, pointed out multiple methodological mistakes and errors of arithmetic in

13
    Private Plaintiffs’ joint reply (D.E. 1207); Intervenor-Plaintiff Texas Association of Hispanic Judges (D.E.
1205); Veasey-LULAC Plaintiffs (D.E. 1210); Taylor-LUPE Plaintiffs (D.E. 1206); NAACP-MALC Plaintiffs (D.E.
1208); and Intervenor-Plaintiff Clark (D.E. 1209).


3 / 106
   Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 4 of 106



the State’s requested deductions. For the reasons set out below, the Court GRANTS the

motions, HOLDS that Plaintiffs are prevailing parties entitled to awards of attorney’s fees

and expenses, and ORDERS that Plaintiffs shall recover against the State their reasonable

attorney’s fees and expenses, in the amounts detailed and modified below.

                                              FACTS

          In Veasey V, the Fifth Circuit affirmed the finding that the State violated VRA § 2

because SB 14 produced discriminatory results. That holding was not appealed and has

not been disturbed. The Court remanded the case to this Court for an appropriate interim

remedy for that violation. The relief was to be interim in order to provide immediate

relief for the established violation, while completing the balance of the case—the

reconsideration of the discriminatory purpose violation and the entry of permanent relief.

On August 10, 2016, this Court issued its Order Regarding Agreed Interim Plan for

Elections (the Interim Remedial Order or “IRO”).               The IRO, among other things,

contained the following terms:

          1. It expanded the acceptable methods of identification to include ID that had

             expired less than four years;

          2. It allowed voting with a reasonable impediment declaration for those persons

             who did not have an SB 14-qualified ID, but who had a valid voter registration

             certificate, a certified birth certificate, a current utility bill, a bank statement, a

             government check, a paycheck, or any other government document that

             displayed the voter’s name and address;


4 / 106
   Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 5 of 106



          3. It prescribed the form, content, and appearance of the reasonable impediment

             declaration;

          4. It required the State to translate the reasonable impediment declaration into

             Spanish, Chinese, and Vietnamese;

          5. It prevented the rejection of ID on the basis of an address that did not match

             the official list of registered voters;

          6. It required the State to develop a detailed voter education effort for the

             November 2016 general election with a budget of no less than $250,000.00;

          7. It required the State to continue voter education efforts to explain both

             qualified ID and the reasonable impediment procedure; and

          8. It required the State to develop a detailed election official training program by

             August 15, 2016.

D.E. 895. On September 20, 2016, the Court issued a clarifying order enforcing specific

requirements regarding voter education.            D.E. 943.   The IRO was later applied to

elections beyond the November 2016 election. D.E. 1077; see also D.E. 1196, p. 8

(State’s admission that the IRO governed “the 2016 general election and subsequent

elections”).

          At the next legislative session—after this Court’s discriminatory results decision

and IRO and after the Fifth Circuit affirmed that portion of the case—Texas enacted

Senate Bill 5 (2017) (SB 5), which in large part adopted the expanded ID and reasonable

impediment declaration-related terms of the IRO as the new law.


5 / 106
   Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 6 of 106



                                            CLAIM

          Plaintiffs seek attorney’s fees and expenses for their work vindicating voters’

rights pursuant to 42 U.S.C. § 1988 and the Voting Rights Act, 52 U.S.C. § 10301, et seq.

Specifically,

                 In any action or proceeding to enforce the voting guarantees
                 of the fourteenth or fifteenth amendment, the court, in its
                 discretion, may allow the prevailing party, other than the
                 United States, a reasonable attorney’s fee, reasonable expert
                 fees, and other reasonable litigation expenses as part of the
                 costs.

52 U.S.C. § 10310(e). There is no dispute that these laws permit an attorney’s fee award

in this case so long as (1) Plaintiffs are prevailing parties and (2) the fees and expenses

are reasonable.

                                          I.
                               PREVAILING PARTY STATUS

   A. Standard of Review

          “If successful plaintiffs were routinely forced to bear their own attorneys' fees, few

aggrieved parties would be in a position to advance the public interest by invoking the

injunctive powers of the federal courts.” Newman v. Piggie Park Enterprises, Inc., 390

U.S. 400, 402 (1968) (plaintiffs addressed racial discrimination at drive-in restaurants).

While the award of fees is discretionary, “a prevailing party should recover attorneys'

fees unless special circumstances would render such an award unjust.” Riddell v. Nat'l

Democratic Party, 624 F.2d 539, 543 (5th Cir. 1980) (citing Morrow v. Dillard, 580 F.2d

1284, 1300 (5th Cir. 1978)).


6 / 106
   Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 7 of 106



          Courts apply the same standards to the right to recover attorney’s fees in both the

civil rights statute and in the VRA. Davis v. Abbott, 781 F.3d 207, 213 n.6 (5th Cir.

2015) (the statutes are “identically construed”); Coal. to Pres. Hous. & the Hous. Indep.

Sch. Dist. v. Interim Bd. of Trustees of Westheimer Indep. Sch. Dist., 494 F. Supp. 738,

742 (S.D. Tex. 1980), aff’d sub nom., Interim Bd. of Trustees of the Westheimer Indep.

Sch. Dist. v. Coal. to Pres. Hous. & Hous. Sch. Dist., 450 U.S. 901 (1981). Whether a

party is a prevailing party entitled to fees is a question of law. Davis, 781 F.3d at 213

(citing Petteway v. Henry, 738 F.3d 132, 136–37 (5th Cir. 2013)).

   B. Rubric for Decision

          The parties agree that the Fifth Circuit described the current test for determining

whether Plaintiffs are prevailing parties as follows:

                The [Supreme] Court held that to achieve prevailing party
                status, a party must achieve some judicially sanctioned relief
                that either creates or materially alters a legal relationship
                between the parties. Building on Buckhannon, this court has
                established three requirements that must be satisfied for a
                plaintiff to demonstrate prevailing party status: (1) the
                plaintiff must achieve judicially-sanctioned relief, (2) the
                relief must materially alter the legal relationship between the
                parties, and (3) the relief must modify the defendant's
                behavior in a way that directly benefits the plaintiff at the
                time the relief is entered.

Petteway, 738 F.3d at 137 (citing Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of

Health & Human Res., 532 U.S. 598, 604 (2001) and Dearmore v. City of Garland, 519

F.3d 517, 521 (5th Cir. 2008)); see D.E. 1143, p.6; D.E. 1196, p. 6; D.E. 1207, p. 1.

          “A plaintiff’s success, however, need not address the central claim of the case;

instead, a party may attain prevailing status by succeeding on ‘any significant issue in
7 / 106
   Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 8 of 106



litigation which achieves some of the benefit the parties sought in bringing suit.’”

Petteway, 738 F.3d at 137 (quoting Tex. State Teachers Ass’n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 789 (1989) (internal quotation marks omitted)). “Under this test, a

plaintiff need not receive a final judgment in its favor, but if the plaintiff’s success on a

claim is purely technical or de minimis, it is not a prevailing party.” Petteway, 738 F.3d

at 137. Neither is a plaintiff a prevailing party if the defendant voluntarily changes its

conduct—without judicial imprimatur—to afford the plaintiff the relief sought. Id.

   C. Plaintiffs are Prevailing Parties

          Plaintiffs have met the Petteway test and qualify as prevailing parties.

          1. Judicially-Sanctioned Relief

          The State argues that the judicially-sanctioned relief element is not met because

“no ultimate findings of liability [] survived.” D.E. 1196, p. 7. This is not the test.

Neither is it a true statement of these proceedings. Through evidence offered at trial,

Plaintiffs obtained this Court’s holding that SB 14 had racially discriminatory results in

violation of VRA § 2. The Fifth Circuit affirmed that holding on appeal and remanded

that matter to this Court solely to fashion appropriate relief.

                 We conclude that the district court did not clearly err in
                 determining that SB 14 has a discriminatory effect on
                 minorities’ voting rights in violation of Section 2 of the
                 Voting Rights Act. As discussed below, we remand for a
                 consideration of the appropriate remedy in light of the
                 impending general election.

Veasey V, 830 F.3d at 265. That decision remains good law. While there was no relief

on the basis of other claims, Plaintiffs need only succeed on one significant issue to

8 / 106
   Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 9 of 106



justify the award of attorney’s fees. And here, the relief obtained was the same relief that

Plaintiffs sought through the assertion of Plaintiffs’ additional causes of action.

          After noting that the Texas legislature would likely not be able to address the

matter prior to the November 2016 election, the Fifth Circuit wrote, “It would be

untenable to permit a law with a discriminatory effect to remain in operation for that

election.” Veasey V, 830 F.3d at 270. It further suggested that this Court should consider

other previously acceptable forms of ID, an indigency exception, and voter education and

election official training initiatives.

                In light of the impending election, we order the district court
                to file its order regarding the proper discriminatory effect
                remedy as soon as possible. The parties have expressed a
                willingness to work cooperatively with the district court to
                provide a prompt resolution of this matter, and we urge them
                to do so to avoid election eve uncertainties and emergencies.

Id. at 272. Issuance of the IRO followed, as a remedy fully consistent with the final

determination of a VRA § 2 discriminatory results violation. It was an interim remedy

only insofar as the case remained pending with respect to the additional issue of a

discriminatory purpose violation that may have justified additional relief.

          Dearmore. Anticipating the State’s argument that the IRO was only an interim

measure and that the passage of SB 5 superseded the IRO’s remedial function, Plaintiffs

cite Dearmore, 519 F.3d at 524.             In Dearmore, the plaintiffs challenged the

constitutionality of an ordinance. After the district court issued a preliminary injunction

against enforcement of the ordinance, the city council amended the ordinance to

eliminate its constitutional infirmities.    The Fifth Circuit held that the preliminary

9 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 10 of 106



injunction satisfied the requirement for judicially-sanctioned relief because it was based

on an unambiguous indication of the plaintiffs’ probable success on the merits and the

defendant mooted the case before trial in direct response to the district court’s

preliminary injunction order. The State argues that Dearmore does not apply for two

reasons.

       Dearmore and Preliminary Injunctions. First, the State argues that the IRO was

not a preliminary injunction against SB 14 that triggers Dearmore’s application. Yet the

lesson from Dearmore need not be limited to cases involving preliminary injunctive

relief. The Court reads the decision broadly as announcing that preliminary, temporary,

or interim relief that is sufficiently merits-based may be considered judicially-sanctioned

relief, supporting prevailing party status.

       This is consistent with the Supreme Court’s determination, “A prevailing party

must be one who has succeeded on any significant claim affording it some of the relief

sought, either pendente lite or at the conclusion of the litigation.” Tex. State Teachers

Ass’n, 489 U.S. at 791. Ordinarily, such relief is injunctive and provisional, awaiting full

trial on the merits.    Plaintiffs here have a stronger case in that the relief was not

provisional, but simply temporary, issued post-trial on the merits and after liability was

affirmed on appeal. It was temporary injunctive relief, preventing the most draconian

effects of SB 14, issued with the expectation that permanent relief of the same measure or

more would follow on the same basis as the temporary relief.

       The State emphasizes that the Fifth Circuit vacated the only injunctive relief that

this Court had ordered. This fails to recognize that the IRO was injunctive in nature and
10 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 11 of 106



was neither appealed nor vacated. The blanket injunctions that this Court issued after the

trial and after reconsideration on remand are different issues.

       The Fifth Circuit’s decision to vacate the wholesale injunction issued pending the

first appeal was not because of any decision regarding the Plaintiffs’ likelihood of

success on appeal. Rather, it was because it believed that the status quo should be

maintained pending appeal. The next election (and early voting) were just days and

weeks away and the court sought to prevent last-minute voter confusion. Veasey II, 769

F.3d at 895-96. After considering the merits, the Fifth Circuit held that a wholesale

erasure of the terms of SB 14 was not necessary and would negate the legislature’s

salutary goal of election integrity. But relief from its unnecessarily strict provisions was

required.

       The Fifth Circuit remanded the remedy so that Plaintiffs could be afforded

necessary relief from SB 14’s harsh effects by the use of ameliorating provisions, which

were ultimately manifested in the IRO. The wholesale injunctive relief that this Court

issued after remand against the enforcement of SB 14 and SB 5 was vacated, but not for

the reason that Plaintiffs failed to prove the State’s VRA violations. As noted, the

discriminatory results finding had already been affirmed in the first appeal on the merits

and that liability had been temporarily remedied. At the second appeal on the merits, the

finding of the State’s discriminatory purpose was not disturbed. Rather, the Fifth Circuit

made a remedy decision that SB 5 was a sufficient cure for the ills of SB 14 and its VRA

violations. So further judicial relief was not necessary.


11 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 12 of 106



          For these reasons, the Court rejects the State’s argument that the scope of the

Dearmore holding is limited to cases involving only preliminary injunctive relief. In

Dearmore, the challenge presented was relief granted on a pre-trial assessment of the

plaintiffs’ probability of success. The Fifth Circuit announced a measure for granting

prevailing party status even when the issue justifying relief was not fully litigated. Here,

the argument in Plaintiffs’ favor is stronger because the relief granted was based on post-

trial actual success, affirmed on appeal. Dearmore is instructive because it applied

prevailing party status in cases involving preliminary relief based on an assessment of the

merits. Nothing about its holding need be limited to cases issuing preliminary injunctive

relief.

          Dearmore and Mooted Cases. Second, the State argues that it is undisputed that

passage of SB 5 did not moot the case. See Veasey IX, 888 F.3d at 799. It suggests that

Dearmore is fully distinguishable because it involved a scenario in which the voluntary

act of the defendant fully mooted the case. Rather than taking this case out of the scope

of Dearmore, this argument simply reflects that Plaintiffs’ claim to prevailing party status

is that much stronger than that of the Dearmore plaintiffs. The defendant’s act in

mooting the case in Dearmore prevented the plaintiffs from proceeding to obtain final

relief on the merits. And the defendant argued that the plaintiffs thus could not prevail.

          Here, however, because SB 5 did not moot the case, the function of the IRO

(which came after the Plaintiffs had already prevailed) was that much more of a

judicially-sanctioned remedy that remained in place, providing relief, until the case was

fully disposed of. Nothing in the final disposition could retroactively negate the relief
12 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 13 of 106



that the IRO had already supplied. And the final remedy was undeniably consistent with

the provisional remedy.            D.E. 1196, p. 9 (acknowledging the “obvious connection”

between the IRO and SB 5).

        SB 5 did not prevent a final disposition. It was simply accepted by the court as a

sufficient remedy for the case that Plaintiffs had won. In a sense, SB 5 became the

permanent judicially-sanctioned remedy to which Plaintiffs were held entitled.14

Contrary to the State’s representation, this is not an instance of the disfavored catalyst

theory. See Buckhannon, 532 U.S. at 605, 608 (refusing to give plaintiffs credit for a

defendant’s purely voluntary action to end litigation before any materially adverse

judicial decision). Plaintiffs sought and obtained judicially-sanctioned relief on an issue

central to their case.

        2. Material Alteration of Parties’ Relationship

        As detailed above, the interim remedial order was issued as a remedy for the post-

trial judicial determination that SB 14 had discriminatory results, in violation of VRA §

2. The IRO established that Plaintiffs had prevailed on that claim, regardless of what had

happened with respect to other claims or what was yet to occur in connection with the

remand for reconsideration of the discriminatory intent claim. This represents a material

alteration of the parties’ relationship in that Plaintiffs had prevailed on a claim in a

manner that became final as to the State.



14
  The State argues that SB 5 cannot be attributed to the State because it was enacted by the legislative branch and
was not a voluntary act of the executive branch that had been sued. D.E. 1196, pp. 10-11. Because SB 5 did not
moot this case, the argument about which branch was responsible for it is an immaterial technicality.
13 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 14 of 106



       3. Modification of Defendant’s Behavior

       The IRO modified the State’s behavior by ameliorating the strict terms of SB 14

such that the State had to allow all qualified voters to exercise their franchise in the

November 2016 and subsequent elections even if they did not have SB 14-compliant ID.

It required the State to accept additional forms of identification for voting, limited the

authority of election workers to interfere with individuals voting under the authority of a

reasonable impediment declaration, and mandated voter-education and election worker

training efforts, complete with a minimum budget expenditure. This was a substantial

modification of the State’s behavior.

       4. Conclusion

       Plaintiffs have met all of the requirements of Petteway and Dearmore on the basis

of the judicial issuance of the IRO in their favor. Plaintiffs’ defense of its victory in

response to the State’s petition for writ of certiorari to the Supreme Court is part and

parcel of the work done as prevailing parties obtaining relief. Plaintiffs are entitled to

prevailing party status even without separately considering their successful defense

against that petition. Therefore, the Court need not, and does not, address the State’s

argument that denial of the petition cannot represent independent judicially-sanctioned

relief. See D.E. 1196, pp. 12-13.




14 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 15 of 106



                                    II.
                       REASONABLE FEES AND EXPENSES

   A. Standard of Review

       According to the Supreme Court, when applying a fee-shifting statute, there is “A

strong presumption that the lodestar figure—the product of reasonable hours times a

reasonable rate—represents a ‘reasonable’ fee . . . .”       Pennsylvania v. Del. Valley

Citizens’ Council for Clean Air, 478 U.S. 546, 565 (1986) (Clean Air Act’s provisions

analogized to § 1988); OCA Greater Hous. v. Texas, 1:15-CV-679-RP, 2017 WL 401275,

at *3 (W.D. Tex. Jan. 30, 2017) (VRA). The court’s job is to “(1) ascertain the nature

and extent of the services supplied by the attorney; (2) value the services according to the

customary fee and quality of the legal work; and (3) adjust the compensation on the basis

of the other Johnson factors that may be of significance in the particular case.” Leroy v.

City of Hous., 831 F.2d 576, 583 n. 11 (5th Cir. 1987), cert. denied, 486 U.S. 1008

(1988)); see Johnson v. Ga. Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).

       The burden is on the fee applicant to produce satisfactory evidence that the

requested rates are in line with those prevailing in the community for similar services by

lawyers of reasonably comparable skill, experience, and reputation. McClain v. Lufkin

Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (citing Blum v. Stenson, 465 U.S. 886,

896, n.11 (2011)). Courts further require applicants to provide contemporaneous billing

records or other documents, which are examined to determine which hours are

compensable and which are not. In re Enron Corp. Sec., Derivative & ERISA Litig., 586

F. Supp. 2d 732, 755 (S.D. Tex. 2008). “Using this [recorded] time as a benchmark, the

15 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 16 of 106



court should exclude all time that is excessive, duplicative, or inadequately documented.”

Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).

       Parties seeking attorney's fees have the burden of showing the reasonableness of

the hours billed and also of proving that they exercised billing judgment. Hensley v.

Eckerhart, 461 U.S. 424, 433–34 (1983).         Counsel exercises billing judgment by

documenting hours charged and the hours written off as unproductive, excessive, or

redundant. Id. at 434.

       “Courts must review fee applications carefully to ensure that taxpayers only

reimburse prevailing parties for reasonable fees and expenses that contributed to the

results achieved . . . .” Ctr. for Biological Diversity v. Norton, CIV.A. 04-0156JDB,

2005 WL 6127286, at *1 (D.D.C. Jan. 26, 2005).          In sum, the Court exercises its

discretion to award fees for all time reasonably expended on the case based on the record

of the case and knowledge of the litigation. Watkins, 7 F.3d at 457-60.

   B. Hourly Rates for Attorneys’ Time

       1. Rubric for Decision

       Plaintiffs must show “that the requested rates are in line with those prevailing in

the community for similar services by lawyers of reasonably comparable skill, experience

and reputation.” Blum, 465 U.S. at 895 n.11. Plaintiffs do not purport to have fee

agreements by which the Court may evaluate a standard rate in the community. Rather,

they rely on the fee-shifting statutes to provide compensation to their counsel, if

successful, because clients in such civil rights cases often do not have the means to

finance this type of complex litigation. E.g., Declarations of Hebert, D.E. 1143-4, p. 9;
16 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 17 of 106



Rosenberg, D.E. 1174-2, p. 7; Perez, D.E. 1174-11, p. 4; Aden, D.E. 1172-1, p. 5; Rios,

D.E. 1142-1, pp. 4, 6.

        The inability to compensate counsel is an essential reason for fee-shifting statutes

being part of the remedial nature of the civil rights litigation framework.

               There are very few provisions in our Federal laws which are
               self-executing.     Enforcement of the laws depends on
               governmental action and, in some cases, on private action
               through the courts. If the cost of private enforcement actions
               becomes too great, there will be no private enforcement. If
               our civil rights laws are not to become mere hollow
               pronouncements which the average citizen cannot enforce, we
               must maintain the traditionally effective remedy of fee
               shifting in these cases.

S.Rep. No. 94–1011, p. 6 (1976), U.S. Code Cong. & Admin. News 1976, p. 5908

(incident to the amendment of § 1988 to allow fee-shifting in response to an adverse

Supreme Court decision). Therefore, the Court must look to the rates established by the

marketplace in the relevant community.

        The State argues, without citation of authority, that it is the division (Corpus

Christi), rather than the district (Southern District of Texas), that is the “community”

from which the Court should derive the relevant market data. Indeed, a number of cases

refer to a rate that is reasonable “in this District and Division.” 15 Yet when it comes to

parsing between divisions, it appears that it is the district, rather than the division, that

should govern the decision. One sister court has written:



15
    E.g., Michels Corp. v. EMS USA, Inc., CV H-16-2370, 2018 WL 2995637, at *1 (S.D. Tex. Feb. 5, 2018);
La'Tiejira v. Facebook, Inc., CV H-16-2574, 2017 WL 6949295, at *2 (S.D. Tex. Nov. 15, 2017), report and
recommendation adopted, 4:16-CV-02574, 2017 WL 6949276 (S.D. Tex. Dec. 4, 2017).
17 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 18 of 106



                Attorneys’ fees are to be calculated at the “prevailing market
                rates in the relevant community.” Blum v. Stenson, 465 U.S.
                886, 895 (1984).        The Court considers the relevant
                community to be the judicial district in which the litigation
                occurred (the Southern District of Texas), not the particular
                division in which the case was pending. Comar Marine
                Corp. v. Raider Marine Logistics, LLC, 2016 WL 99208, at
                *4 (W.D. La. Jan. 7, 2016); see Schlieper v. City of Wichita
                Falls, 2003 WL 21355982, at *3 (N.D. Tex. June 6, 2003)
                (“[T]he Northern District of Texas ... is the relevant
                community. It takes the same degree of skill, same time,
                same talents and same abilities for a Wichita Falls located
                attorney to prepare and try a federal civil case in the Dallas
                Division as it does for a Dallas located attorney to try such a
                case in the Wichita Falls Division.”).

Bear Ranch, LLC v. Heartbrand Beef, Inc., 6:12-CV-14, 2016 WL 3549483, at *5 (S.D.

Tex. June 30, 2016) (Costa, J.), aff'd, 885 F.3d 794 (5th Cir. 2018); Ramirez v. Lewis

Energy Group, L.P., 197 F. Supp. 3d 952, 956 (S.D. Tex. 2016); cf., Gill v. Bullzeye

Oilfield Servs., LLC, SA-15-CV-1166-DAE, 2018 WL 4677902, at *2 n.1 (W.D. Tex.

July 19, 2018) (suggesting that the market is the city where the court sits), report and

recommendation adopted, 5:15-CV-1166-DAE, 2018 WL 4770853 (W.D. Tex. Sept. 25,

2018).

         At the very least, it is a matter for the court, using its expertise and considering the

totality of the circumstances, to determine whether evidence of fees in a different division

are probative of fees in the division where the action is pending. See generally, Yoes v.

Barnhart, 467 F.3d 426, 427 (5th Cir. 2006) (the uniformity required in awarding fees

under the Equal Access to Justice Act need not, but can, vary among divisions of the

same district but cannot vary within a division, based on the comparative cost of living);

Davis v. Bd. of Sch. Com’rs of Mobile Cnty., 526 F.2d 865, 868 (5th Cir. 1976) (federal
18 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 19 of 106



trial judges are, themselves, experts on attorney’s fee matters); cf., League of United

Latin Am. Citizens No. 4552 (LULAC) v. Roscoe Indep. Sch. Dist., 119 F.3d 1228, 1234

(5th Cir. 1997) (judge’s experience, alone, is not a sufficient basis for a fee award).

          In the absence of widespread evidence of the ordinary forces of supply and

demand to generate standard fees in this market for voting rights act work, the parties

have offered competing reference points. Plaintiffs advocate the use of the most recent

rates published by the United States Attorneys’ Office as “USAO Attorney’s Fees

Matrix—2015-2019”16 (USAO Matrix), using a top hourly rate of $613. Their attorney’s

fee expert also discusses local rates for highly specialized work, deemed consistent with

the USAO Matrix. And the State advocates a top hourly rate of $400, using the State Bar

of Texas Department of Research and Analysis Hourly Fact Sheet, published August,

2016 (Fact Sheet).17 The Court then considers the import and weight to be given to each

of these perspectives in the context of the Johnson18 factors that the Fifth Circuit has

adopted for evaluating a reasonable fee. Last, the Court considers the parties’ competing

caselaw.

          2. Plaintiffs’ Proposed Rate Structure; USAO Matrix Current Rates

          Plaintiffs, uniformly, have proposed hourly rates based on the most recent rates

published as the USAO Matrix. The Matrix is based on a survey of standard hourly rates

in the District of Columbia metropolitan area. D.E. 1143-2, p. 1, n.2. And its purpose is

16
     https://www.justice.gov/usao-dc/file/796471/download.
17
    2015 Hourly Fact Sheet: https://www.texasbar.com/AM/Template.cfm?Section=demographic_and_economic_
trends&Template=/CM/ContentDisplay.cfm&ContentID=34182 (last visited May 26, 2020).
18
     Johnson, 488 F.2d at 717–19.
19 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 20 of 106



to provide a guideline to be used for awards under certain federal fee-shifting statutes.

Id., n.1. The USAO Matrix does not, by its terms, apply to the fee-shifting statutes at

issue here. And it has not been adopted by the USAO for use outside of the D.C. area.

Id. Thus, on its face, the USAO Matrix has no automatic application here.

        The Fifth Circuit has not addressed the role of the USAO Matrix or its predecessor

Laffey Matrix19 in determining an appropriate hourly rate.                          Absent a Fifth Circuit

pronouncement either way, trial court treatment of the matrices in this region is largely

negative. Most courts have noted the Fifth Circuit’s silence and rejected the Laffey

Matrix as limited to the D.C. area.20 However, at least one court considered it favorably,

noting that it was supported by additional testimony that the rates in D.C. were equivalent

to the rates in Dallas. Mick Haig Productions, E.K. v. Does 1-670, 3:10-CV-1900-N,

2012 WL 213701, at *2 (N.D. Tex. Jan. 24, 2012).

        Each of the Texas attorneys who worked on this case and provided declarations in

support of their claims for fees have endorsed the current USAO Matrix fee schedule as

appropriate compensation for their time. However, none of the claiming attorneys—not

even those headquartered in Texas—have expressly attested that they are familiar with

the market rates in this community and that they are commensurate with the USAO

19
   Laffey v. Nw. Airlines, Inc., 572 F. Supp. 354, 371 (D.D.C. 1983), aff'd in part, rev’d in part on other grounds,
746 F.2d 4 (D.C. Cir. 1984).
20
     See Novick v. Shipcom Wireless, Inc., 4:16-CV-00730, 2018 WL 6079348, at *2 (S.D. Tex. Nov. 21, 2018);
Moreno v. Perfection Collection, LLC, CV H-18-2757, 2018 WL 6334837, at *4 (S.D. Tex. Dec. 5, 2018); SCA
Promotions, Inc. v. Yahoo! Inc., 3:14-CV-957-O, 2016 WL 8223206, at *7 n.15 (N.D. Tex. Nov. 21, 2016), report
and recommendation adopted, 3:14-CV-00957-O, 2017 WL 514545 (N.D. Tex. Feb. 8, 2017); Alex v. KHG of San
Antonio, LLC, 125 F. Supp. 3d 619, 624 (W.D. Tex. 2015); Malick v. NCO Fin. Services, Inc., No. H-14-1545, 2015
WL 4078037, at *4 (S.D. Tex. July 6, 2015); In re Enron Corp. Sec., Derivative & ERISA Litig., 586 F. Supp. 2d
732, 819 (S.D. Tex. 2008); Kiva Kitchen & Bath, Inc. v. Capital Distrib., Inc., CV H-06-2562, 2008 WL 11452433,
at *9 n.15 (S.D. Tex. Apr. 22, 2008), aff’d, 319 Fed. Appx. 316 (5th Cir. 2009).
20 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 21 of 106



Matrix rates or any approximation of those rates. The only testimony in that regard was

offered by independent experts, which will be discussed below.

       The State complains that, whether or not the USAO Matrix schedules apply,

current rates should not be used for historical time. Plaintiffs respond that using current

rates is appropriate as compensation for the time value of the money, given the long delay

between the time the work was done and this Order. The Court agrees.

       The Supreme Court has ruled in favor of Plaintiffs’ argument in construing the

award of fees under § 1988:

              Clearly, compensation received several years after the
              services were rendered—as it frequently is in complex civil
              rights litigation—is not equivalent to the same dollar amount
              received reasonably promptly as the legal services are
              performed, as would normally be the case with private
              billings. We agree, therefore, that an appropriate adjustment
              for delay in payment—whether by the application of current
              rather than historic hourly rates or otherwise—is within the
              contemplation of the statute.

Missouri v. Jenkins, 491 U.S. 274, 283–84 (1989) (footnote omitted).

       The State argues that compensation for delay in this regard requires a showing of

the attorney’s hardship. It is true that the Jenkins opinion footnoted that the attorneys in

that case had indeed suffered hardship by taking out loans to keep their practices afloat

and had incurred interest on the debt while awaiting a fee award. Id. at 283, n.6. But the

principle of compensation for delay was not conditioned on hardship in the opinion. Its

justification for using current rates was only that of delay.

       In arguing that hardship is a factor, the State relies on Huber v. Wal-Mart Stores,

04-2145, 2006 WL 1674306, at *3 (W.D. Ark. Mar. 31, 2006). But they have misread
21 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 22 of 106



the case. The delay between the work and the attorney’s fee award was only two years.

The court had already determined that the current rate should apply, even for that short

delay. But the attorneys asked for an additional thirty percent (30%) enhancement to

their current hourly rates to compensate for having taken the case on a contingency basis,

the “substantial” delay, and the difficulty of taking on a large corporation. After denying

the other bases for the enhancement request, the court noted that the attorneys had not

suffered any hardship and concluded that the use of current rates (or adjusting an

historical rate for present value) was sufficient to compensate for delay. Nothing in

Huber supports adding a showing of hardship to the attorney’s burden of proof to obtain

current rates.

       The State also suggests that using current rates allows the attorneys to receive a

windfall, citing McClain, 649 F.3d at 383. While the McClain opinion recognizes that

windfalls should not be awarded, it did so in the context of determining an overall

appropriate fee based on the skills necessary for the litigation and whether out-of-town

counsel should be awarded home fees. McClain did not address the issue of using current

fees to compensate for delay. And the Jenkins opinion distinguished between an award

of current rates to compensate for delay and an award that enhances the fee to

compensate for risk. Only the latter is prohibited as a windfall. Jenkins, 491 U.S. at 282.

       Compensating for delay is part of a reasonable fee. And a reasonable fee does not

require showing anything other than that the work was done, the fees were generated, and

the bill was not timely paid as it would have been in an ordinary commercial context.

Therefore, regardless of the reference points used, the Court seeks to determine the
22 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 23 of 106



current rates in South Texas for voting rights litigation. The current USAO Matrix is a

useful reference, but is not determinative of the appropriate rates.

       3. Expert Evidence

       The Veasey-LULAC motion offered the Plaintiffs’ joint briefing and evidence on

each of the issues involved in the attorney’s fees decision. D.E. 1143. Attached to that

motion is the declaration of William Edwards, supplying expert testimony on hourly

rates. D.E. 1143-3. The HJ&C motion offered the additional declaration of Ricardo

Cedillo. D.E. 1142-2. The State did not offer any controverting expert testimony.

           a. William Edwards

       The testimony directly addressing the prevailing market rates in South Texas

comes from Plaintiffs’ attorney’s fees expert, William (Billy) R. Edwards, III. D.E.

1143-3. Edwards, who is familiar with complex litigation and appeals in Corpus Christi

as well as in Houston more generally, stated that the current prevailing hourly rate for

senior lawyers in Corpus Christi is $400 to $750, for mid-level lawyers is $300 to $350,

and for younger lawyers is $250 to $275. Id., p. 2. He further stated that attorneys of the

caliber who command hourly rates of $400 to $450 in Corpus Christi expect rates double

that in the Houston area. And lawyers with specialized skill sets, such as most of those

litigating this voting rights case, would charge in the upper ranges of the fees he testified

to.

       Overall, Edwards testified that the rates the attorneys seek in their respective

motions (derived from the USAO Matrix) are consistent with—if not lower than—the

rates that apply to specialized voting rights litigation in Corpus Christi. Id. Thus he
23 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 24 of 106



supports the requested rates without the necessity of referring to out-of-town lawyers’

“home” rates. See generally, McClain, 649 F.3d at 382 (holding that, if a matter cannot

be handled by qualified counsel in the market where the litigation is filed, then the

qualified out-of-town lawyer’s rate in his home market should be the starting point for

analyzing a reasonable rate).      The State lodges two criticisms of Mr. Edward’s

declaration: (1) caselaw, including that on which Edwards relies, counsels in favor of

much lower rates than those requested; and (2) Edwards, himself a senior lawyer with

complex litigation experience, charged a rate much lower than the USAO Matrix would

allow.

         Cases Discussed. The State complains that the cases on which Edwards relies

involved awards below the levels he supports. This argument might have traction if those

cases were voting rights cases tried in Corpus Christi. However, because there are no

such directly comparable case opinions to draw on, it is appropriate to consider less

specialized cases and extrapolate from them what would be appropriate for a more

complex and specialized case.

         For instance, the $400 rate for attorney’s fees awarded in Edwards v. 4JLJ, LLC,

No. 15-CV-299, 2019 WL 1382983, at *4 (S.D. Tex. Mar. 27, 2019), was the full rate

requested by counsel. That rate was discounted from the attorney’s regular rate of $475

per hour for work done pursuant to the Fair Labor Standards Act (FLSA). And the rate

was not challenged. Furthermore, the fees were awarded as sanctions for discovery

abuse. In other words, the work generating those fees was not particularly complex.

Such fees were not incurred in the context of the merits of highly specialized litigation.
24 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 25 of 106



       In Rodriguez v. City of Corpus Christi, 2:13-CV-134, 2016 WL 6683603, at *1

(S.D. Tex. June 13, 2016), rev’d on other grounds, 687 Fed. App’x 386 (5th Cir. 2017),

the $450 rate was in an employment case related to the exercise of free speech, granted

nearly four years ago. The rate had been adopted in a previous proceeding and thus the

basis for its determination cannot be blindly analogized to the circumstances of this case.

The skill set needed to litigate a voting rights case is materially different from that needed

for employment discrimination, even when that discrimination implicates the First

Amendment. And the supply and demand for attorneys with those comparative skill sets

is markedly different.

       The Court will address additional hourly rate decisions below. In the meantime,

however, the caselaw on which Edwards relied supports hourly rates as low as $450 and

as high as $613—or much more—for attorneys with over thirty (30) years of experience.

Thus, the Court rejects the State’s first objection to Edwards’ declaration based on the

lower rates awarded in less complex and older cases. The Court views the caselaw he

cited as consistent with the opinions Edwards gave.

       Edwards’ Own Fee. In its second complaint regarding the expert opinion, the

State points out that Edwards charged an hourly rate of only $450 for his work on the

case. However, this rate is consistent with the subject matter he addressed. His work and

his testimony pertain to the rather mundane issue of attorney’s fees. He was not working

as an experienced voting rights litigator employing an advanced and highly specialized

skill set with all the responsibilities to the client attendant to that representation. The fact


25 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 26 of 106



that his own rate for this type of testifying expert work is lower than that claimed by

Plaintiffs’ counsel does not detract from his opinion.

           b. Ricardo Cedillo

        The HJ&C motion was accompanied by the declaration of Ricardo G. Cedillo,

specifically supporting the fees claimed by attorney Rolando L. Rios. D.E. 1142-2.

Cedillo testifies that he is familiar with rates in the Southern District of Texas for voting

rights work. He states that the appropriate current hourly rate for Rios, who has over 35

years of experience in voting rights litigation,21 is $525. In the next paragraph, where the

fees are calculated, he applies a rate of $613.            While internally inconsistent, the

declaration supports hourly rates for the top echelon of attorneys working on this case at

a figure of at least $525.

        4. Texas Fact Sheet

        The State argues that, rather than consult the USAO Matrix or any other evidence

or precedent, the Court should determine fees according to the State Bar of Texas Fact

Sheet.22 Courts have taken judicial notice of this source, with varying approaches as to

how to apply it, often enhancing the rate pursuant to case circumstances. See Gill, 2018

WL 4677902, at *5 (collecting cases). According to the 2015 Fact Sheet, a statewide

survey of Texas attorneys rendered a statewide average hourly rate of $288 and a range

of $200 to $350 (for the 25th to 75th percentiles). At the same time, roughly five percent

(5%) reported hourly rates that exceeded $500.

21
    See D.E 1142-1 (Rios declaration addressing his experience).
22
   See State Bar of Texas Department of Research and Analysis 2015 Hourly Fact Sheet, available at
https://www.texasbar.com/AM/Template.cfm?Section+Demographic_and_Economic_Trends&Template=/CM/cont
entDisplay.cfm&ContentID=34182 (last accessed May 26, 2020).
26 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 27 of 106



       These findings are based on an overall 12.5% response rate for surveys sent to

State Bar of Texas attorneys who did not opt out of taking surveys. Id. With respect to

the Corpus Christi area, there was statistically insufficient data for the vast majority of

practice areas tracked. And none of the practice areas expressly covered voting rights

litigation in particular or even civil rights litigation in general.

       Even if the practice area were included, courts need not apply the given rate at

face value. See Hoffman v. L & M Arts, 3:10-CV-0953-D, 2015 WL 3999171, at *2

(N.D. Tex. July 1, 2015) (using the 2013 Hourly Fact Sheet to justify an hourly rate of

$810); Geophysical Serv., Inc. v. TGS-NOPEC Geophysical Co., CV H-14-1368, 2020

WL 821879, at *10 (S.D. Tex. Feb. 19, 2020) (copyright infringement case, considering

the Fact Sheet and awarding rates up to $600). Rather, the Fact Sheet is nothing more

than a starting point, after which issues such as the nature of the litigation, the billing

attorney’s specific credentials, and the size of the attorney’s firm must be considered

before arriving at a reasonable rate. “Capping Class Counsel’s rates based entirely upon

the median market rates identified in the Rate Report and Paralegal Survey would be

inappropriate and unsupported by relevant legal authority.” City of San Antonio, Tex. v.

Hotels.com, L.P., 5-06-CV-381-OLG, 2017 WL 1382553, at *9 (W.D. Tex. Apr. 17,

2017) (acknowledging the Fact Sheet and awarding rates up to $625 for complex,

specialized litigation by highly qualified counsel, from large firms, with higher ordinary

rates, all based on additional evidence).

       The Court finds that the generic average rates set out in the 2015 Hourly Fact

Sheet are facially insufficient to overcome the far more direct testimony in the Edwards
27 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 28 of 106



and Cedillo declarations and actual attorney’s fee awards in this district and division,

discussed below. Even if considered, the average rates would have to be enhanced to

compensate for the special circumstances of this case and the five years that have passed

since they were published. In that manner, rates starting from the Fact Sheet would end

up at a level similar, if not equivalent, to that arrived at through the application of the

other evidence already described.

        5. Johnson Analysis

        Instead of using the USAO or Laffey Matrix or the 2015 Hourly Rate Sheet at face

value, courts continue to apply the considerations identified in Johnson, 488 F.2d at 717–

1923 when assessing the reasonableness of a fee. The Johnson analysis discusses twelve

factors, each of which is set out below. The lodestar rate “may not be adjusted due to a

Johnson factor, however, if the creation of the lodestar award already took that factor into

account. Such reconsideration is impermissible double-counting.” Heidtman v. Cnty. of

El Paso, 171 F.3d 1038, 1043 (5th Cir. 1999) (citations omitted).

        The Court addresses the factors as they apply globally to this case. Because there

are no standard rates from which to make adjustments, these factors will be taken into

consideration in the determination of individual rates, in the first instance, below.

        The time and labor required. Because this case involved multiple different types

of plaintiffs and multiple attorneys for each group of plaintiffs, coordination of Plaintiffs

and their counsel was crucial for reducing duplication and the smooth presentation of the


23
   Johnson was abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989) (holding that the fee
award is not capped by the client’s contingency fee agreement).
28 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 29 of 106



case. The Court notes that counsel worked well together in streamlining their work and,

in some cases, making the Court’s workload easier. At the same time, however, the

Court recognizes that presentation of this type of case, with specialized expert witnesses

as well as presenting the Plaintiffs, themselves, is more work than any one attorney or

small team can accomplish.       The size, varied skills, and division of labor within

Plaintiffs’ coordinated team were appropriate to the tasks. This was a complex case

requiring much time and organization.

       The novelty and difficulty of the questions. A case that challenges photo

identification restrictions on voting is not a common type of case for which there is a

tried-and-true template. While this case was certainly not the first of its kind, the area of

law is rapidly evolving, requiring proactive approaches to case presentation. In that

regard, the case was more demanding than sophisticated commercial litigation or even

oft-litigated voting rights redistricting cases.   This case demanded all of counsel’s

experience and ingenuity.

       The skill requisite to perform the legal service properly. Counsel were well-

qualified, highly competent, properly prepared, and worked well together and with

opposing counsel. The type of evidence required to prove the case required a full

understanding of such specialized concepts as ecological regression analysis, polling

methods, and statistical data compilation and systems comparisons.           See generally,

Veasey I, 71 F. Supp. 3d 627 passim.




29 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 30 of 106



       The preclusion of other employment by the attorney due to acceptance of the

case. Some of the attorneys testified that this case was so demanding of their time

because of both its scope and its fast-track to trial, that they could not take other work.

       The customary fee. The Court has considered the parties’ competing evidence

and authorities regarding customary fees for highly specialized work in this community.

       Whether the fee is fixed or contingent. As noted, this work was done pursuant

to the promise of a fee for successful work through the fee-shifting statutes. Pursuant to

Jenkins, there is no fee enhancement for the contingent nature of recovery of fees.

       Time limitations imposed by the client or the circumstances. This was a time-

sensitive case, due to the potential impact of SB 14 on impending elections. This Court

managed the docket to ensure a trial at an early date so as to resolve the matter before SB

14, if found to be infirm, applied to confuse voters and prejudice contests. This naturally

meant that the attorneys were required to develop the case for trial within a compressed

period of time.

       The amount involved and the results obtained. Plaintiffs’ objective was to

ensure that all qualified Texas voters would be able to cast their ballots in election

contests held in the State, negating the strict restrictions of SB 14. Plaintiffs achieved

that objective by virtue of the reasonable impediment declaration, first imposed by this

Court’s IRO and then accepted by the Texas legislature. Counsel’s skill in achieving the

VRA § 2 victory and negotiating for the IRO—a decision that affected hundreds of

thousands of Texas voters beyond the individual Plaintiffs appearing in this case—

justifies fees exceeding the average.
30 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 31 of 106



       The experience, reputation, and ability of the attorneys. According to the

Johnson opinion,

              Most fee scales reflect an experience differential with the
              more experienced attorneys receiving larger compensation.
              An attorney specializing in civil rights cases may enjoy a
              higher rate for his expertise than others, providing his ability
              corresponds with his experience. Longevity per se, however,
              should not dictate the higher fee. If a young attorney
              demonstrates the skill and ability, he should not be penalized
              for only recently being admitted to the bar.

Johnson, 488 F.2d at 718-19. Plaintiffs’ application of the USAO Matrix fee structure

involves only tenure as a licensed attorney. It does not differentiate between voting

rights or civil rights experience and the general practice of law. And it does not take into

account each attorney’s particular contribution to the case. For that reason, the Court

must take an individualized approach to the fee requests.

       The “undesirability” of the case. Civil rights cases are generally undesirable

because clients cannot pay and the attorney bears the risk of nonpayment if the claim

does not succeed, including not only time, but out of pocket expenses.

       The nature and length of the professional relationship with the client. There

is no evidence here regarding a particular relationship between lawyer and client.

       Awards in similar cases. As set out below, the Court considers awards in other

cases in formulating an appropriate rate structure.

       6. Caselaw

       In addition to the cases discussed in connection with the Edwards declaration, the

State has cited three of this Court’s decisions in advocating a rate much lower than that

31 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 32 of 106



sought by Plaintiffs.       In American GI Forum of Texas v. Normanna Cemetery

Association, 2:16-CV-135, 2017 WL 7731228, at *3 (S.D. Tex. June 28, 2017), the Court

accepted hourly rates between $175 and $400, depending on experience, as appropriate

awards to a prevailing party. But that racial discrimination case was relatively clear-cut,

with an offer of judgment having been made and accepted almost immediately after the

case was filed. It did not involve nearly the litigation complexity or skill in the subject

matter that was required here.

       The Court awarded hourly rates of $300 to $350 against the losing parties and

their attorney in a protracted copyright infringement case that was resolved by summary

judgment, finding that the losing parties’ claims were spurious and that the litigation had

been vexatious. Hacienda Records, LP v. Ramos, 2:14-CV-19, 2019 WL 93306, at *8

(S.D. Tex. Jan. 3, 2019).

       This Court approved rates of $250 to $400 in Martinez v. Refinery Terminal Fire

Co., 2:11-CV-00295, 2016 WL 4594945, at *8 (S.D. Tex. Sept. 2, 2016). That was

another FLSA case, concluded four years ago. There are several firms that regularly

prosecute such cases in this Court, making the supply and demand much different from

that for sophisticated voting rights cases.

       It is relevant that our sister court in Houston recently awarded attorney’s fees

ranging from $315 to $840. Those fees were awarded under a fee-shifting statute after

the defendants’ pleadings were struck as a sanction, resulting in a default judgment. N.

Atl. Operating Co., Inc. v. Mike’s Worldwide, LLC, CV H-16-3685, 2018 WL 3388299,

at *2 (S.D. Tex. July 11, 2018).        The complexity in that case came not from the
32 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 33 of 106



intricacies of the subject matter, but from the contumacious conduct of the defendant and

its counsel. Id. Certainly, the Mike’s Worldwide rate structure is probative of the range

of rates available here in light of the complexity of the subject matter.

        The Court also notes that decisions in the bankruptcy court in this division during

the years this case has been pending support fees above the range of those sought here.

In re SQLC Senior Living Ctr. at Corpus Christi, Inc., NO. 19-20063 (Bankr. S.D. Tex.

September 16, 2019) (authorizing hourly rates up to $735) (D.E. 1207-1); In re Sherwin

Alumina Co., LLC, No. 16-20012 (Bankr. S.D. Tex. November 30, 2016) (authorizing

hourly rates up to $1,065) (D.E. 1207-3); In re Autoseis, Inc., No. 14-20130 (Bankr. S.D.

Tex. August 26, 2014) (authorizing hourly rates up to $975) (D.E. 1207-2).

        The State has cited a number of Texas voting rights cases in support of its

argument that lower rates should apply. Some are so dated that they support a current

hourly rate of over $100 more than the amounts awarded, due to the inflation factor

alone.24 E.g., Balderas v. Texas, 6:01CV158, 2002 WL 32113829, at *2 (E.D. Tex. May

21, 2002) (awarding $325/hour to attorneys Garza and Rios in a redistricting case, which

is $472 in current dollars); D.E. 1142-1, p. 8 (attorney Rios testifying to a rate of

$350/hour in a 2007 order in LULAC v Perry, issued in the Western District of Texas,

equivalent to $434 now).

        Slightly more recently, counsel in redistricting cases were awarded hourly rates

between $252 and $425. Davis v. Perry, 991 F. Supp. 2d 809, 848 (W.D. Tex. 2014)

24
        Inflation-related differentials can be calculated through the United States Bureau of Labor Statistics,
https://www.bls.gov/data/inflation_calculator.htm (last visited May 26, 2020). But the passage of time not only
triggers inflation adjustments, it represents additional time in which the attorney has gained more experience and
skill, justifying higher rates.
33 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 34 of 106



(awarding attorney Hebert a rate of $418/hour), supplemented, CIV. SA-11-CA-788,

2014 WL 172119 (W.D. Tex. Jan. 15, 2014), rev’d sub nom., Davis v. Abbott, 781 F.3d

207 (5th Cir. 2015); Petteway v. Galveston, Tex., 3:11-CV-511, 2012 WL 12877651, at

*1 (S.D. Tex. May 22, 2012) (redistricting case awarding stipulated rate of $425), rev’d

sub nom., Petteway, 738 F.3d at 132; Vasquez-Lopez v. Medina Cnty., Tex., 11-cv-00945-

OLG (W.D. Tex. 2012) ($425/hour).

       In the context of dates issued and types of cases generating the awards, these cases

indicate that rates of at least $470 are commonplace for experienced counsel prosecuting

the cases in Texas.

       7. The State’s Proposed Rate Structure

       Contrary to rates awarded in its own cited authorities, the State advocates hourly

rates in three brackets: $250 for lower-level associates; $300 for mid-level associates; and

$400 for senior level attorneys. D.E. 1196, p. 33. As advocated, this structure is based

only on tenure as an attorney. And the scope of years contained within a single bracket

fails to distinguish between material differences of legal experience and effort.

       As applied, the State’s methodology is inconsistent, at best. It injects a few rates

that diverge from the three brackets and, in some instances, allows higher rates for less

experienced attorneys. See D.E. 1196, pp. 35-37 (applying $275 to the time of attorney

Rudd while her less experienced colleagues are allotted $300/hour and inexplicably

injecting a $350 rate for attorneys Covich and Notzon). Overall, the State’s rates are too

low, given the caselaw discussed above. And they do not take into consideration the

comparable contribution of the different attorneys and firms.
34 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 35 of 106



       8. Conclusion

       Neither party has proposed a workable rate structure for the demands of this case

in this community. To the extent the evidence allows, the Court looks at the request for

each attorney on an individual basis—bracketed by the range of rates suggested by the

State’s lower levels and Plaintiffs’ higher levels—and tempered by past awards for

similar cases.    Within that tempered bracket, the Court considers the attorney’s

qualifications, the role of the firm or the attorney in the prosecution of the case, and the

nature of the work done. Throughout this analysis, the Court is aware of the quality of

the presentations in the pleadings, briefing, and trial of this case and considers that work

product favorably.

   C. Categorical Objections to Billable Time

       1. Parsing Time for Unsuccessful Claims

       The State objects that Plaintiffs are not entitled to fees and expenses related to

unsuccessful claims. As already noted, Plaintiffs need not prevail on all claims or even

on their central claim to be considered prevailing parties. All that is required is that they

prevail on a significant issue that achieves some benefit sought in the litigation.

Petteway, 738 F.3d at 137. Here, Plaintiffs are only claiming prevailing party status on

the basis of achieving the favorable adjudication of the § 2 discriminatory results claim,

which provided the result for which all claims were brought:            the elimination of

enforcement of the strict limitations on SB 14 ID as a prerequisite to voting.

       Plaintiffs seek fees and expenses associated only with trying the case to that

successful conclusion, defending the findings of fact and conclusions of law on appeal,
35 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 36 of 106



negotiating and obtaining the IRO relief, defending collateral challenges to that win, and

prosecuting their respective motions for attorney’s fees and expenses. Absent from the

claims are fees associated with (a) the preclearance action that was the precursor of this

case25 and (b) the proceedings attendant to this Court’s reconsideration of the

discriminatory purpose finding on remand (seeking additional relief) and subsequent

appellate efforts to defend that finding. While Plaintiffs did prevail on the discriminatory

purpose issue at the trial level and the finding was not reversed on appeal, the Fifth

Circuit reversed Plaintiffs’ remedy in light of the legislature’s adoption of SB 5. So

Plaintiffs have voluntarily excluded that phase of their work from their claims for

attorney’s fees here.26

          The State, narrowly construing Plaintiffs’ victory, suggests that the fee requests

are overbroad because they do not parse the work on a claim-by-claim basis. The State

argues that the Court should also eliminate work done on the causes of action that were

denied or did not result in additional relief. In particular, they seek to exclude work done

with respect to the claims for violation of the Fourteenth, Fifteenth, and Twenty-Fourth

Amendments to the United States Constitution, as well as the discriminatory purpose

determination under the VRA.27 They seek this in the form of a blunt across-the-board

cut of 75% of the fees requested.


25
     Such work is arguably compensable in this case. See Pennsylvania, 478 U.S. at 561.
26
    While the State has pointed out that some isolated charges relating to the discriminatory purpose proceedings on
remand slipped into Plaintiffs’ requests, the Court assumes that the inclusion was inadvertent and has disallowed any
recovery for that time as set out below.
27
    The Fifth Circuit vacated the Fifteenth Amendment finding (that SB 14 represented racial discrimination that
denied or abridged the right to vote) on the basis of the doctrine of constitutional avoidance. The § 2 violations were
deemed to provide sufficient relief for the same conduct regarding discrimination in voting without having to
36 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 37 of 106



         While relief was not granted in the name of those legal theories, it cannot be said

that the work on each was discreet, irrelevant, and extractable vis-à-vis Plaintiffs’

successful claim regarding discriminatory results. Neither is a global reduction of the

majority of the fees warranted.

                  Many civil rights cases will present only a single claim. In
                  other cases the plaintiff's claims for relief will involve a
                  common core of facts or will be based on related legal
                  theories. Much of counsel's time will be devoted generally to
                  the litigation as a whole, making it difficult to divide the
                  hours expended on a claim-by-claim basis. Such a lawsuit
                  cannot be viewed as a series of discrete claims. Instead the
                  district court should focus on the significance of the overall
                  relief obtained by the plaintiff in relation to the hours
                  reasonably expended on the litigation.

Hensley, 461 U.S. at 434. “Litigants in good faith may raise alternative legal grounds for

a desired outcome, and the court's rejection of or failure to reach certain grounds is not a

sufficient reason for reducing a fee. The result is what matters.” Id.

         Here, the claims were inextricably intertwined and the facts had global relevance.

A single result was sought, albeit using different theories of recovery: the elimination or

amelioration of the burden imposed by SB 14 so that all eligible voters could exercise

their franchise. And the discriminatory results finding that supported that relief was

based on the totality of the circumstances, not a few particular discreet facts. Veasey I,

71 F. Supp. 3d at 694-95 & n.508; Veasey V, 830 F.3d at 264.




consider the constitutional claim. It further reversed and rendered the unconstitutional poll tax finding on the merits.
But its decision in that regard was not because of a failure to find that the financial impact of SB 14 was
burdensome. The Fifth Circuit simply concluded that the judicial construction of what constitutes a poll tax did not
encompass the type of burden imposed. And, again, the discriminatory purpose determination was not reversed, but
no additional relief was granted on that basis.
37 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 38 of 106



       It would be impossible to separate what work was done on the VRA claims as

opposed to the constitutional claims because the same evidence and most of the same

arguments pertain to both. Likewise, it would be inappropriate to try to split work

between the discriminatory results and discriminatory purpose claims, both of which arise

under the VRA. Proof of one strengthens the proof of the other and thus both contribute

to a finding of either violation.

       Plaintiffs have exercised billing judgment to eliminate from their claims the

additional work that was done after remand on the discriminatory purpose claim. That

work is capable of segregation from the discriminatory results claim that had already

been affirmed. The only work that the State has identified as inappropriately included is

“all the time and effort Plaintiffs expended in pursuing deposition of individual

legislators and hundreds of thousands of pages of documents.” D.E. 1196, p. 14. But the

State has not cited any authority that would exclude fees incurred in discovery simply

because it does not render admissible evidence or because it was more relevant to an

unsuccessful claim than to the successful claim. The work was within the scope of

discovery for both claims and was designed to accomplish the same objective: the

elimination of the harsh effects of SB 14.

       The Court rejects this categorical objection to the fee requests regarding the

inclusion of work done on related, but ultimately moot or unsuccessful, claims.

       2. Billing Judgment

       The State complains that Plaintiffs have not made a sufficient showing of their

claimed exercise of billing judgment. In particular, the State contends that Plaintiffs must
38 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 39 of 106



itemize the number of hours and categories of work deducted from their requests

pursuant to their claim of using billing judgment. The Court declines to adopt such a

strict reporting requirement. The Court notes that some of Plaintiffs’ submissions have

included full copies of time logs, including no-charge time entries for the full review of

the State and the Court.

        Plaintiffs also discuss in their declarations how they exercised their billing

judgment. For instance, no paralegal time has been requested even though paralegals

performed billable work28 and it is routinely compensable. E.g., Walker v. U.S. Dep’t of

Hous. & Urban Dev., 99 F.3d 761, 773 (5th Cir. 1996) (citing Jenkins, 491 U.S. at 288);

Humphrey v. United Way of Tex. Gulf Coast, 802 F. Supp. 2d 847, 863 (S.D. Tex. 2011).

Plaintiffs also excluded any request for attorneys outside of their core teams, even though

the excluded attorneys made valuable contributions to the effort. And they excluded

hundreds of hours logged by their core team attorneys.

        Plaintiffs contend that they have intentionally underbilled this case in an effort to

preempt allegations of overstaffing, duplication, and excessive charges. Nonetheless, the

State has subjected every charge to its strictest scrutiny, prompting additional reply

declarations addressing billing judgment with increased particularity. The Court rejects

the State’s claim that Plaintiffs have failed to demonstrate billing judgment.

        The Court credits Plaintiffs with having voluntarily engaged in copious deductions

from their fee applications, which offsets much of the minutiae challenged—but not


28
   The NAACP-MALC initial motion included time for paralegal Antonella Capobianco. D.E. 1154-4. But the
request was withdrawn in the revised motion. D.E. 1174-6, p. 8.
39 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 40 of 106



explained—in the State’s response. While the Court acknowledges Plaintiffs’ exercise of

billing judgment, it declines to consider their generosity as entitling them to an automatic

“free pass” regarding complaints directed to the remaining individual time entries.

       The Court’s obligation is to be fair to the taxpayers who will fund the attorney’s

fee award. Ctr. for Biological Diversity, 2005 WL 6127286, at *1. Therefore, the Court

will not second-guess Plaintiffs and assume that unbilled time should have been billed—

simply because the State has not been equally generous with respect to even the smallest

of alleged infirmities in the billed time.    Any articulated objections directed at the

requests will be addressed on their merits, separately, below.

       3. Adjustments After Meet-and-Confer

       The State complains that Plaintiffs increased certain claims for fees and expenses

after they met with the State to confer regarding any opposition to the claims. Plaintiffs

claim that the adjustments were consistent with the authorities on which the State relied.

The State responds, without authority, that any adjustments after the meet-and-confer

must be reductions in the claims, not increases.        Yet the parties agreed to permit

revisions.

       There is no claim of prejudice. And the Court has granted every request for

extension of time the parties have sought. The Court, in its power to manage its docket,

has the broad discretion to relieve parties from any deadlines it has ordered. See Sims v.

ANR Freight Sys., Inc., 77 F.3d 846, 849 (5th Cir. 1996).          The Court thus allows

Plaintiffs to make what they believe to be a fully accurate claim despite the fact that some

modifications were made with the State’s consent after the extended deadline for filing
40 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 41 of 106



their motions. The Court rejects the State’s request to strike all increases in the fee

requests between the initial motions and the amended, supplemental, or revised motions.

       4. Travel Time

       The State requests that the Court permit travel time at only fifty percent of the

attorney’s regular rate. Courts have addressed travel time in multiple ways, including

allowing it at full value, deducting a percentage, or disallowing it in full. Hopwood v.

Texas, 999 F. Supp. 872, 914 (W.D. Tex. 1998) (allowing travel at 50%), aff’d in part,

rev’d in part on other grounds, 236 F.3d 256 (5th Cir. 2000); Watkins, 7 F.3d at 457-58

(affirming trial court’s disallowance of all travel time as inadequately documented work);

In re Zepecki, 224 B.R. 907, 911 (Bankr. E.D. Ark. 1998) (travel that is necessary can be

compensated at the full hourly rate).

       Plaintiffs largely concede this point, as many of the fee requests have already

eliminated travel time altogether or have reduced the charge by fifty percent.

Nonetheless, they argue that any travel time that has not been voluntarily reduced can and

should be compensated at full value or can otherwise be compensated at more than fifty

percent. Recognizing that the Court has the discretion to award fees for travel time at any

percentage, it is this Court’s practice to allow such fees at fifty percent (50%), unless

there is evidence that the attorney worked while in transit. The Court will therefore apply

a fifty percent reduction to charges for any unexplained travel time that the State

challenges and which has not already been so reduced.




41 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 42 of 106



         5. Time Spent on the Fee Requests29

         Plaintiffs are entitled to recover reasonable fees for time spent establishing a fee

claim in addition to time spent prosecuting the merits of a civil rights action. Cruz v.

Hauck, 762 F.2d 1230, 1233 (5th Cir. 1985). Yet the State asks the Court to cut the hours

or the hourly rate expended on preparing the fee requests because they do not involve

novel or complex legal issues, are largely clerical, and should not result in a second major

litigation. Hensley, 461 U.S. at 437; Prater v. Commerce Equities Mgmt. Co., Inc.,

CIV.A. H-07-2349, 2008 WL 5140045, at *7 (S.D. Tex. Dec. 8, 2008). The State argues

that no more than 80% of the charge for time spent on a fee request is appropriate. D.E.

1196, pp. 58-59 (citing Leroy, 906 F.2d at 1086 (reducing the hourly rate for work done

on the fee application to 80% because it was a simple motion, largely mechanical, and the

time entries were clearly excessive, consistent with the rest of the billing in the case); In

re Int’l. Sys. & Controls Corp. Sec. Litig., 94 F.R.D. 640, 642 (S.D. Tex. 1982) (citing

Flowers v. Wiley, 675 F.2d 704, 707 (5th Cir. 1982) (awarding 80% for work on the fee

application as a matter of course))).

         While these arguments are compelling on their face, the fee requests here are not

mundane. Not only is the quantity and quality of the time billed at issue, but the State has

challenged Plaintiffs’ right to recover as prevailing parties—an issue involving a

command of the merits of the litigation.                    Moreover, the State has employed every


29
     On the basis stated for the reduction of hourly rates for attorney time spent on a fee application, the State
suggests that the $2,700 expert witness charge for Edwards should also be reduced. D.E. 1143-3; D.E. 1196, p. 59.
The Court notes that Edwards testifies in his affidavit that an hourly rate for a lawyer of his caliber is $750. Even
using the top rates allowed here, the $450 rate he used for his expert testimony on this issue already represents more
than a 20% reduction.
42 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 43 of 106



possible attack on counsel’s time and expenses and has made significant errors in its own

arithmetic and method. This approach has multiplied the hours that the parties and this

Court have had to expend in this effort—contrary to the Hensley admonition against

turning a fee request into a second litigation.

       For these reasons, the time Plaintiffs request in prosecuting their fee motions is

remarkably small. A large number of hours have already been excluded. And the effort

required was neither simple nor mechanical. Most of the Plaintiffs declined to request

additional time expended after the State’s response, which caused a third round of

briefing and documentation. Ordinarily, this is compensable time. Cruz, 762 F.2d at

1234 (failing to compensate for time spent on a reply improperly dilutes the attorney’s

fee award). Furthermore, some counsel voluntarily charged only 80% of their regular

rate for what little time was billed. See, e.g., D.E. 1174-2 at ¶ 18.

       The Court finds that Plaintiffs’ omissions and voluntary reductions are, for the

most part, sufficient to account for the less skilled or controversial nature of some aspects

of the attorney’s fee phase of this case.         The Court finds that the remainder of the

approved time spent on the fee requests is compensable at full value because of the

amount of briefing related to the merits that it required as well as responding to the

State’s extensive challenges and mathematical errors. Cf., Prater, 2008 WL 5140045, at

*7 (reducing a 46.8 hour request to 30 hours in a routine matter that resulted in a

favorable settlement). It is also appropriate given the State’s unwillingness to confer in

any meaningful way to avoid additional protracted litigation. See D.E. 1210, p. 2. Only


43 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 44 of 106



where the time requested was devoted to the exercise of determining what hours are

properly billable does the Court reduce the charges.

       6. Overstaffing and Duplication

       The State argues that too many lawyers attended depositions, hearings, and

appellate arguments, citing Flowers, 675 F.2d at 705 (time spent in the passive role of an

observer while others worked is not compensable) and Leroy, 906 F.2d at 1079 (same).

While there are five groups of Plaintiffs, separately represented, the State suggests that

the proceedings did not necessarily require full attendance.     It specifically seeks to

eliminate time for the attorneys who did not take lead roles, claiming that they were

“passive observers” who did not meaningfully contribute to the representation. D.E.

1196, pp. 45-47, 1196-40.

       The State treats speaking on the record as the only measure of a meaningful

contribution. Yet the practice of law is not that simplistic. There is a reason for second

chairs as additional listeners to make sure all bases are understood and covered. There is

value in having lawyers who find materials in the briefing and the record to bring to the

attention of lead counsel and the Court. There is an efficiency in teamwork with different

lawyers focused on different issues or phases of the case, all of whom may need to be

aware of the Court proceedings. The Court refuses to measure the reasonableness of a

time charge at a court proceeding by the number of words spoken. Neither does the

Court assume that a silent role is a passive role—as a mere observer. It is this Court’s

experience that, in many cases, less is more when it comes to expounding a position in

the courtroom.
44 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 45 of 106



         The Court has reviewed the attendance of attorneys that the State has challenged.

D.E. 1196, p. 47; D.E. 1196-40. Given the nature of this case and Plaintiffs’ counsel’s

explanation of the team approach, the value of multiple attorneys’ involvement in

particular phases, and the masterful coordination of the various teams, the Court declines

to exclude hours simply because an attorney did not speak or get his or her name

recorded as entering an appearance, especially when many of the hearings were

conducted by phone and the attorneys did not find it useful to state their appearance

aloud.

         7. Excessive Charges

         The State makes blanket allegations that Plaintiffs’ counsel’s billings are

excessive. It cites three reasons: (1) for court appearances, they charge time in excess of

the time actually spent on the record; (2) they charge for preparatory work done for

proceedings in which the attorney claiming preparation time did not handle the execution

of the task; and (3) multiple attorneys charge for working on the same documents. These

allegations are without merit on this record.

         First, it is essential to effective representation that an attorney prepares for a

hearing.    Particularly in this case, where there are multiple separately represented

Plaintiff groups, coordination is to be encouraged. In the examples given in their brief,

Dunn and Rosenberg charged the most time for the hearings. D.E. 1196, p. 51. That is to

be expected because they were most responsible for both coordinating the prosecution of

the case and for speaking in Court. It is to be expected that they would have spent the

most time preparing and conferring for the time spent in court.
45 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 46 of 106



       The Court is aware of its sister court’s sua sponte reduction of hours for court time

based on the record time, set out in Davis, 991 F. Supp. 2d at 840. However, this Court’s

review of the timesheets supports the time charges as logged. For instance, Chad Dunn’s

time entry for October 4, 2013, states “prepare for and attend” the hearing. D.E. 1175-2,

p. 9. And Ezra Rosenberg’s time entry for October 18, 2013, recites, “prepare for and

participate in” the hearing, also listing telephone calls and emails related to the matter

that are included in the time set out. D.E. 1174-7, p. 6. If the attorneys’ time were not

posted as time spent at the hearing, it would have been appropriately charged to client

communications, document review, and preparation—distinctions without a difference

for our purposes. The Court cannot say that the time spent on the record is probative of

the reasonable and necessary time charges logged in this regard, negating counsel’s

claimed fees.

       Second, it is not uncommon for one attorney to do valuable leg work to prepare

another attorney to first chair a matter. That work can result in useful outlines, memos,

charts, briefs, and other documents and oral presentations that other attorneys carry with

them as they handle the case. Without more to undercut the work done by Emma

Simson, the Court cannot accept the suggestion that the work done preparing for a

deposition would only have value if she personally attended the deposition.

       Third, the Court has appreciated every bit of effort Plaintiffs expended in

coordinating their work and, for instance, filing a single motion, response, or brief that

represents their joint position. To achieve this, multiple attorneys have to review the

documents to ensure that their interests are properly represented. The Court will not
46 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 47 of 106



penalize, as excessive, this coordination of work. Each client is entitled to its own

attorney’s participation. Unless otherwise addressed in the individual objections, the

Court rejects the State’s contention that the charges are excessive.

       8. Block-Billing

       The State raises multiple objections to alleged block-billing. There is a distinction

to be made between a charge for a day-long chunk of time with a single comprehensive,

nondescript label as opposed to time that is lumped into a single entry that lists several

tasks completed during that time. The former is objectionable because it is vague and the

Court cannot determine whether the time spent was reasonable for the task(s) completed.

The latter is not objectionable because the tasks are discernable and nothing is to be

gained by requiring them to be separated. See generally, Ragan v. C.I.R., 135 F.3d 329,

336 (5th Cir. 1998) (accepting a summary, as opposed to an itemization, stating the hours

billed and by whom where it was obvious the attorney had participated extensively in the

case); Leroy v. City of Hous., 906 F.2d 1068, 1080 (5th Cir. 1990) (disapproving of

records reflecting only one undivided total amount of time on any one date, using a

nondescript label).

       It is the Court’s job to determine whether terse entries are sufficient, viewing the

time records as a whole, building on the Court's familiarity with this case, with an eye on

the quality of the attorneys’ work over a period of several years. La. Power & Light Co.

v. Kellstrom, 50 F.3d 319, 327 (5th Cir. 1995); see also, Martinez, 2016 WL 4594945, at

*5-6 (discussing the gray areas in block-billing and related evidence to substantiate


47 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 48 of 106



entries). Except where separately addressed, the Court rejects the State’s allegations of

any impropriety or excess in the identified time entries as block-billed.

       9. Business Development

       The State objects repeatedly to time spent contacting and interviewing prospective

clients as business development. However, in this type of case, that time is not invested

in order for the firms to get new, lucrative business. Instead, it is expended to evaluate

claims and strengthen those that are viable with additional facts and fact witnesses who

may become parties. In a fee-shifting context, it makes no sense to penalize attorneys for

ethically investigating the case with this type of leg work.

              There is certainly nothing in § 1988 that limits fee awards to
              work performed after the complaint is filed in court. For
              example, it is settled that a prevailing party may recover fees
              for time spent before the formal commencement of the
              litigation on such matters as attorney-client interviews,
              investigation of the facts of the case, research on the viability
              of potential legal claims, drafting of the complaint and
              accompanying documents, and preparation for dealing with
              expected preliminary motions and discovery requests. This
              time is “reasonably expended on the litigation,” in part
              because careful prefiling investigation of the facts and law is
              required by the ethical rules of our profession, the Federal
              Rules of Civil Procedure, and the realities of civil rights
              litigation.

Webb v. Bd. of Educ. of Dyer Cnty., Tenn., 471 U.S. 234, 250 (1985) (Brennan, J.,

concurring) (citations and footnotes omitted); Bratcher v. United States, 136 Fed. Cl.

786, 793-94 (2018); Foley v. Univ. Med. Ctr., 211 F.3d 592 (5th Cir. 2000) (approving

hours spent in an EEOC proceeding that was a prerequisite to the litigation). The Court



48 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 49 of 106



rejects all of the State’s allegations of time being used for the attorneys’ personal

business gain.

       10. Media Contacts

       The State objects to billings for the time spent on press releases and media

interviews. While the time is not automatically excluded, the Fifth Circuit has indicated

that its value to the litigation must be demonstrated for it to be recoverable under the fee-

shifting statute:

               This circuit has not yet decided whether prevailing parties
               may recover attorneys' fees for time spent holding press
               conferences. The district court opined that time spent on
               press conferences is not spent “on the litigation.” The Ninth
               Circuit, however, has allowed recovery when a prevailing
               party shows that the press conferences “contributed, directly
               and substantially, to the attainment of [the party's] litigation
               goals.” Without considering the merits of either position, we
               find no abuse of discretion in the district court's exclusion of
               the press-conference hours, because Appellants did not
               present any evidence regarding the efficacy of the press
               conferences, nor did they offer to present such evidence in
               their request for an evidentiary hearing.

Watkins, 7 F.3d at 458 (citations omitted). Therefore, the Court will determine, on an

individual basis, whether such time charges are appropriate, based on the justifications

Plaintiffs offer, if any.

   D. Categorical Objections to Expenses

       1. Billable Expenses Versus Taxable Costs

       The State seeks to distinguish between the attorneys’ billable expenses and taxable

costs. While both are generally recoverable, the deadline for submitting the bill of costs

has passed. Fed. R. Civ. P. 54(d)(1) (deadline is 14 days after the judgment). The State
49 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 50 of 106



argues that the Court should exclude as untimely any expenses that could have been taxed

as costs, but were not.

        This argument presents a distinction without a difference. The Fifth Circuit has

noted that the deadline for taxation of costs is not jurisdictional and the Court may rule on

such a motion, even if tardy. United States v. Kolesar, 313 F.2d 835, 837 n.1 (5th Cir.

1963). Both “costs” and “expenses,” encompassing the same charges, can be awarded

against the State in this case. 28 U.S.C. § 1920; 52 U.S.C. § 10310(e). Therefore, it is

immaterial whether they are taxed as costs or awarded as expenses. Either way, the 14-

day deadline does not bar any action on the requests and the Court exercises its discretion

to include reasonable expenses, whether or not they can be classified as taxable costs.

        2. Legislative Discovery

        The State objects to certain deposition costs because the testimony did not lead to

a judgment of discriminatory purpose. D.E. 1196, p. 79. As explained above, the Court

does not parse and exclude efforts that apply to unsuccessful claims when they also

contribute to the prosecution of successful claims. All of the proof offered at trial was

important to the totality of the circumstances in determining whether SB 14 had

discriminatory results. And it is not entirely accurate to suggest that Plaintiffs did not

succeed on the discriminatory intent claim.30

        The discovery directed at legislators was not exclusively related to intent. It was

reasonably calculated to lead to evidence of discriminatory burdens and results. For that

30
       After this Court made its initial finding of discriminatory purpose, the Fifth Circuit remanded for
reconsideration. Veasey I, Veasey V. This Court again found a discriminatory purpose and that finding was not
disturbed on appeal. Veasey VII, Veasey IX. Rather, the Fifth Circuit held that no additional relief was warranted
because of the intervening legislative changes.
50 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 51 of 106



reason, these expenses are reasonably included in the attorney’s fee awards. However,

where the State lodges independent objections to the charges for these efforts, the Court

considers them in connection with the attorneys’ individual requests, below.

       3. Remaining Objections

       The State’s remaining objections to particular entries are more suited to treatment

in the context of the individual fee requests, to which the Court now turns. There are

multiple complaints in the replies that the State’s summary calculations accompanying

their objections do not match up with the sum of the individually challenged entries in its

exhibits. The Court does not entertain summary calculations but rather attends only to

the specific time and expense entries segregated in the State’s exhibits. See D.E. 1196-1

to 1196-39.

   E. Evaluation of Individual Fee and Expense Requests

       1. Veasey-LULAC Plaintiffs

           a. Campaign Legal Center
              (Hebert, Bone, Simson, Lang, and Gaber)

       Rates.   J. Gerald Hebert has demonstrated that he has over forty years of

experience, specializing in voting rights law and handling significant cases addressing

voting rights and election law at the highest levels. He has taught voting rights law in

law schools and has written extensively on the subject. Working with Chad Dunn, he

agreed to manage the Veasey-LULAC team of lawyers so as to assemble complementary

skill sets, avoid unnecessary duplication of work, and assign the bulk of time-consuming

work to recent law graduates who could bill at a lower rate. He also agreed to add Texas-

51 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 52 of 106



based attorneys to the team to handle much of the discovery and trial work to minimize

the necessity of long-distance travel. D.E. 1143-4.

         Both Plaintiffs and the State put Hebert in their highest category, with suggested

hourly rates of $613 and $400, respectively. D.E. 1196, p. 35. Given his qualifications

and his managerial role, the Court FINDS that he is fully entitled to the highest hourly

rate the Court will award in this case: $600. He seeks compensation for a total of 484.6

hours.

         Both Emma Simson and Josh Bone graduated from Yale Law School in 2013, the

year this case was initially filed. Simson worked on the case in 2013 and 2014, whereas

Bone worked on the case in 2014 and 2015. While newly-graduated, they appear to have

demonstrated high levels of skill in research and writing both before and after their work

at the Campaign Legal Center (CLC). D.E. 1143-4, pp. 10-11. Plaintiffs seek hourly

rates of $307 for each of them. The State suggests that their hourly rates should be $250.

D.E. 1196, p. 35. Given their lack of specialized training or experience in voting rights

cases, the Court FINDS that an hourly rate of $250 for each of them is appropriate. They

seek compensation for a total of 1022.8 and 325 hours, respectively.

         Danielle Lang joined the team in 2016 and logged time through 2019. She is a

2012 Yale Law School graduate and had clerked at the Ninth Circuit Court of Appeals,

followed by three years working in the field of labor law in Los Angeles, prior to joining

the CLC. D.E. 1143-4, p. 11. Plaintiffs seek an hourly rate of $351 for her time. The

State argues that her hourly rate should be $250. D.E. 196, p. 35. Plaintiffs have not

demonstrated that Lang, while a highly qualified attorney, had any special expertise in
52 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 53 of 106



voting rights law at the time that she worked on this case. The Court FINDS that an

hourly rate of $275 for her time is appropriate. She seeks compensation for a total of

190.6 hours.

       Only in its reply to the State’s objections does CLC include time billed by a Mr.

Gaber, listing an hourly rate of $417.     D.E. 1210, pp. 14, nn.9, 15.     There is no

explanation of who Mr. Gaber is, when he became a licensed attorney, or what

experience he has that was applied to his work in responding to the fee objections.

Neither is there an explanation as to why the reply work done by other attorneys was

billed at half the hours expended whereas his time is billed in full. Consequently, the

Court disallows this claim as inadequately documented.

       Hours.   In exercising billing judgment, the CLC core team attorneys have

excluded nearly 350 hours of what they believe to be properly billable time. In addition,

they have voluntarily excluded hundreds of hours logged by other attorneys, legal

fellows, law interns, paralegals, and administrative staff who were not on the core legal

team. They have excluded travel time and administrative tasks, as well as significant

drafting, timesheet review, and briefing time related to the fee motion. D.E. 1143-4, p.

12. In keeping with the need to coordinate counsel within the CLC and among the

multiple Plaintiff-teams working the case, they agreed that only one attorney would bill

for communications among them. After conferring with counsel for the State, Hebert

submitted a supplemental declaration and revised billing documentation to replace the

original filing. In so doing, the CLC has voluntarily excluded time spent on pro hac vice


53 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 54 of 106



motions, substitutions of counsel, and time related to the attempted intervention of True

the Vote. D.E. 1175-4.

        At this time, the State’s objections to the CLC billings are for clerical work,

duplication, excessive charges, and vague billing. D.E. 1196-25, -26, -27, -28.31 In large

part, those objections target matters reported as relating to teamwork and team

coordination, as well as telephone communications throughout the case and trial

preparation in the week prior to trial. The Court has reviewed the billing and the Hebert

declarations.       The Court finds Hebert’s explanations of the charges credible and

reasonable. The Court thus finds that the charges complained of are appropriate, both

with respect to the subject matter and the time allotted. The Court rejects the State’s

objections.

        Expenses. CLC requests $113,231.86 in expenses. The State objects to many,

broadly suggesting that CLC overstaffed hearings and depositions and thus its expenses

in that regard should be disallowed. This argument, stated in the most general terms,

does not overcome the assertions in the Hebert declaration regarding the efficient manner

in which they approached their teamwork structure. Additionally, as discussed more

fully above, it is not unusual or inappropriate at hearings or depositions for one attorney

to take the lead and the other to second-chair the matter. The State’s complaint regarding

specific hotel room receipts (D.E. 1174-4, pp. 72-73) in the total amount of $1,301.51 is

moot, as CLC has withdrawn them from its application. See D.E. 1210, pp. 12, 15.

31
     The State objects to billing related to pro hac vice motions, the True the Vote intervention, and amicus brief
coordination. However, Hebert has testified that those charges were removed from CLC’s revised request and that
the State’s objection is working from the wrong set of billing documents. See, e.g., D.E. 1175-4, pp. 5, 7 (showing
the complained of billing as “no charge”). Thus the Court need not adjudicate that objection.
54 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 55 of 106



       The State objects to certain expenses that are documented by receipts in the names

of the attorneys’ spouses. Hebert made clear in his deposition that the spouses handled

some of the logistics, such as room reservations for Plaintiffs’ attorneys and witnesses.

The mere fact that the receipts are in a spouse’s name does not negate the fact that they

represent appropriate expenses for the case, chargeable to a client or, in this case, to the

opposing party under the fee-shifting statute.

       The State challenges CLC’s printing and production costs amounting to $6,987.09.

The summary entry indicates that these costs were incurred for “open records request

costs, printing, transcripts, briefs, etc.” D.E. 1175-4, p. 69. It appears that the State’s

complaint is with respect to the daily copy rate included in the charges for transcripts.

D.E. 1175-4, pp. 152-60; D.E. 1196, p. 78; D.E. 1210, pp. 13-14. The Court is satisfied

that, as Hebert explains, these costs were incurred to comply with the speed with which

the Court tried the case and the quick turnaround necessary for Plaintiffs to submit

proposed findings of fact and conclusions of law for the Court’s reference in drafting its

opinion—all to address issues prior to the next general election. While such costs might

represent a mere convenience in the context of other cases, the Court finds them to have

material significance here. The State has also objected to $115.00 in postage costs. D.E.

1196, p. 77. The Court rejects the State’s complaints regarding these expenses. See

Miller v. Carson, 628 F.2d 346, 349 (5th Cir. 1980) (expenses such as postage and phone

calls are not necessarily part of overhead and may be billed in appropriate cases).

       In sum, the Court ORDERS the State to pay the Veasey-LULAC Plaintiffs the

following fees and expenses incurred for the work of the CLC:
55 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 56 of 106



                           CAMPAIGN LEGAL CENTER
                         Total   Hourly   Amount       Total                   Total
      Attorney
                         Hours    Rate   Allowed       Fees                   Expenses
    Hebert                484.6   $600  $290,760.00
     Lang                 190.6   $275    52,415.00
     Bone                 325.0   $250    81,250.00
    Simson               1022.8   $250   255,700.00
     Gaber                     0   $0          0.00
SUBTOTALS                                           $680,125.00              $113,231.86


           b. Brazil & Dunn

       Rates. Chad Dunn testified that he was licensed in Texas in 2002 and, since that

time, has represented parties in state and federal voting rights actions in Texas and in

Washington, D.C. His work has addressed local, state, and federal elections, including

legislative redistricting and candidate qualifications. He has taught and lectured on

voting rights at major universities and serves as co-director of the UCLA Voting Rights

Clinic. D.E. 1143-5. He has extensive civil and criminal trial experience and he filled a

lead role in the prosecution of this case. He requests an hourly rate of $491. The State

argues that it should be $300. D.E. 1196, p. 35. The Court FINDS that an appropriate

hourly rate for his services is: $485.

       K. Scott Brazil testified that he was licensed to practice law in Texas in 1984. He

has tried a variety of civil rights, personal injury, commercial, and federal white-collar

crime cases. He has experience with over 50 jury trials in his more than thirty years of

practice. D.E. 1143-6. He has also been involved in many voting rights actions at the

state and federal levels. He seeks compensation at an hourly rate of $572.



56 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 57 of 106



       Brazil’s declaration does not explain the role he played in this litigation. But a

review of his timesheet shows that he monitored the case at no charge and was primarily

responsible for preparing for, and attending, witness depositions, consistent with team

assembly described in Hebert’s and Dunn’s declarations. He also attended hearings and

the trial. While such work certainly calls on him to have some command of the issues

involved in this voting rights action and to play an active part in the prosecution of the

case, he did not occupy a leadership role. The State argues that his hourly rate should be

$400. D.E. 1196, p. 35. The Court FINDS that a reasonable hourly rate for his tenure,

experience, and services performed is $550.

       Hours. Exercising billing judgment, Dunn seeks compensation for 1,360.3 hours,

having voluntarily eliminated charges for over 450 hours, such as time that could be

considered duplicative because of its involvement of other attorneys, additional briefing

time, and time spent strategizing. He further ensures the Court that, despite the value of

the work done in the previous Section 5 preclearance case, the products of which were

applied to this case, he does not seek compensation for that work. D.E. 1143-5, pp. 5-6;

1210, p. 15.

       Brazil seeks compensation for 265.40 hours. Using billing judgment, this figure

represents a significant reduction from the charges he had logged on the case and it does

not include other hours, such as the time spent on the Section 5 preclearance case that

added value to the prosecution of this case. D.E. 1143-6, p. 3.

       The State challenges the Dunn and Brazil time charges on a number of bases.

First, it claims that multiple charges were for strictly clerical work, totaling 61.5 hours.
57 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 58 of 106



D.E. 1196-25. After review, Dunn has agreed to withdraw 15.3 hours with respect to this

complaint. The Court has reviewed each of the challenged time entries and concludes

that the 15.3-hour concession is generous. The Court will not reduce the hours further

under this challenge, as the vast majority of the time entries were clearly related to legal,

as opposed to clerical, work. Based on its own review of the comparative number of

hours subject to an appropriate challenge, the Court allocates 14 of the conceded hours to

the charges for Dunn’s work and 1.3 to Brazil’s work.

       Under the description of duplication, the State seeks to eliminate a total of 139.5

hours logged by Dunn and Brazil.         D.E. 1196-26.     The complaint is that multiple

attorneys attended hearings and contributed to the same briefing.            As more fully

described above, this is a natural function of the teamwork that was necessary to

prosecute this case. After reviewing the challenged time entries, the Court does not find

the overlap of work to be excessive or unrelated to the reasonable need to coordinate

multiple lawyers working toward the same goal. The Court rejects the State’s complaint

regarding duplication.

       Claiming that the billing is excessive, the State challenges a total 266 hours of

Dunn and Brazil time. D.E. 1196-27. The Court has reviewed the challenged time

entries and Dunn & Brazil’s response. D.E. 1210, pp. 17-18. The Court does not find the

charges excessive, given that counsel needed to coordinate among themselves, prepare

for court hearings and trial, and attend so as to offer valuable support for the team, even if

they did not speak on the record. The Court rejects the State’s claim of excessiveness of

the charges.
58 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 59 of 106



         The State challenges as non-compensable 23 hours of Dunn’s time and .3 hours of

Brazil’s time. First, the Court notes that 1.8 hours of time entries included in the list of

Dunn’s challenged time were listed as “no charge” under the revised Dunn & Brazil

request. Compare D.E. 1196-28 with D.E. 1175-2. Thus, only 21.2 hours of Dunn’s time

are at issue. Of that remaining time, 0.9 hours are related to the addition and subtraction

of counsel in the earlier part of the case—a matter that was no-charged later in the case.

For the sake of consistency and because monitoring the attorney appearances and

substitutions are largely a clerical matter, the Court disallows those 0.9 hours.

         Another 0.9 hours are for pre-trial tracking of the parties (as opposed to counsel).

Knowing which Plaintiffs remain in the case is important to knowing what evidence must

be marshaled, what witnesses will be called, and what findings of fact and conclusions of

law will be necessary. The Court does not exclude this time spent keeping the record

clean.

         The State challenges 1.1 hours of Dunn’s time attending to amicus curiae matters.

Dunn’s response does not specifically address the nature of those time entries. The Court

acknowledges that it is routine to charge for participating in a certificate of conference

and that an attorney should be aware of amici filings and court orders addressing amici

requests. The Court thus approves of 0.4 of that time and disallows the remaining 0.7.

The Court finds the State’s challenge to 18.3 hours spent drafting, negotiating, and

obtaining the Court’s IRO as non-compensable to be wholly without merit.

         The Court finds the 0.3 hours of Brazil’s time that are challenged as non-

compensable to be excludable as addressing clerical matters or as duplicative. The Court
59 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 60 of 106



has reviewed the entries that the State challenges as block-billing and as vague. D.E.

1196-29, 1196-30. The Court rejects the challenges. Last, the State objects to 3.7 hours

of Dunn’s time as business development. As set out above, this argument is rejected.

       Expenses. With respect to Dunn & Brazil’s expenses, the State first objects to

them in their entirety, based on the failure to break down the expenses and attach legible

proof. D.E. 1196, p. 70. The Court has reviewed the submission and finds that the

expenses are itemized with the time records and the attached invoices and receipts are

legible and self-explanatory. Therefore, it is unclear what the State is seeking in terms of

a “breakdown.” The State has offered no authority that expenses must be presented in

any particular format. Neither has it presented any evidence to controvert Brazil and

Dunn’s individual declarations that the expenses were incurred in the process of

prosecuting this case and were paid as represented. The State also complains that there

are “multiple duplicates” in the expense receipts. However, it has not identified any

specific duplicate receipts and has not shown that duplicate receipts equate to duplicate

charges, as opposed to a belt-and-suspenders approach to documentation. The Court

rejects the State’s global objections.

       With respect to the challenge to deposition costs, the Court does not find an ex

post facto review of the usefulness of discovery efforts appropriate. Such an approach

would make attorneys strictly liable for the expense of seeking evidence that would have

been relevant, but was either not substantiated or rendered moot by unrelated

circumstances.    Nonetheless, the Court does find that the expense for Exceptional

Reporting Services for $118.63 is insufficiently documented in that there is no
60 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 61 of 106



identification of the deponent in the time records, the receipt, or the firm’s reply. This

expense is deducted.

       As for the remaining deposition charges, the State objects to the amount of

$939.82 as a charge that duplicates a charge submitted by Baron. See D.E. 1196, p. 79

and compare D.E. 1175-1, p. 104 with D.E. 1175-2, p. 212. However, Baron has testified

that he did not include this charge in his expense request because he did not pay the bill.

Therefore, the Court rejects the State’s objection to this charge.

       The State objects to, and Court does not discern an explanation for, the rush

charges for the Sanchez and Barreto transcripts. See D.E. 1175-2, pp. 213, 214; D.E.

1196, p. 79; D.E. 1210, pp. 22-23. Without an explanation, such charges are generally

excluded. Fogleman v. ARAMCO (Arabian Am. Oil Co.), 920 F.2d 278, 286 (5th Cir.

1991). The invoices do not itemize these extra charges. Consequently, the Court reduces

those charges by 15%, for a deduction of $223.97.

       The State also objects to charges for an extra copy of the Trotter transcript. D.E.

1196, p. 79. The State did not direct the Court to a particular invoice and the only

invoice the Court has found does not appear to include any extra copies. D.E. 1175-2, p.

223. Therefore, the Court rejects the objection.      The State objects to the recovery of

$514.64 in postage as it should be a part of the firm’s overhead expenses. However, the

number of parties involved in this case and its document-heavy nature led to what Dunn

has described as “outsize postage requirements.” D.E. 1210, p. 23. The Court rejects this

challenge. See Miller, 628 F.2d at 349.


61 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 62 of 106



        As a result of the objections to time entries, the Court disallows a total of 15.6 of

Dunn’s hours and 1.6 of Brazil’s hours. Of the $299,915.29 total of expenses submitted,

the Court disallows $342.60. In sum, the Court ORDERS the State to pay the Veasey-

LULAC Plaintiffs the following fees and expenses incurred for the work of Brazil &

Dunn:

                                 BRAZIL & DUNN
                          Total  Hourly   Amount                    Total         Total
        Attorney
                         Hours    Rate    Allowed                   Fees         Expenses
     Dunn                1,344.7  $485  $652,179.50
     Brazil                263.8  $550   145,090.00
SUBTOTALS                                                        $797,269.50   $299,572.69


           c. Derfner & Altman

        Rate. Armand Derfner was licensed to practice law in 1965. His practice has

included civil rights litigation in general and voting rights litigation in particular. He also

serves as a constitutional law scholar at the Charleston School of Law and has published

works on voting rights. He began work on this case shortly after the original complaint

was filed and drafted the first amended complaint. His role in the litigation was primarily

to plan trial strategy and see it through in drafting pleadings, memoranda, discovery,

proposed findings of fact and conclusions of law, and appellate briefing.            He took

responsibility for researching Texas law regarding the permitted SB-14-approved IDs.

He was also instrumental in coordinating the data discovery and analysis and he

participated in presenting witnesses at trial. The respective hourly rate requests for

Derfner’s time are $613 and $400. D.E. 1196, p. 35. The Court FINDS that a rate of

$585 is appropriate for his qualifications and responsibility.
62 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 63 of 106



       Hours.    Derfner originally sought compensation for 1,165.60 hours.        After

reviewing the State’s objections, Derfner has offered a concession of 93 hours. The

Court finds that the concession is generous, given the explanations Derfner has offered,

as discussed below.

       The State challenges 4.0 hours of travel time. D.E. 1196-24. In his declarations,

Derfner indicated that he intended to delete all travel time from his requests. Claiming

the time is duplicative, the State challenges 100.5 hours of Derfner’s work on the

proposed findings of fact and conclusions of law and participating in two moot courts.

D.E. 1196-26. The Court is well-aware of the content of the proposed findings of fact

and conclusions of law and the amount of work that was obviously necessary to both

state the right propositions and to document them in the record. The Court found this

work to be of significant assistance in drafting the Court’s opinion. The entries are not

inconsistent with the labor required.

       The State also challenges as excessive 88 hours of time that was primarily devoted

to trial preparation and trial. D.E. 1196-27. Derfner attended trial for the purpose of

presenting witnesses and observing the proceedings in anticipation of drafting proposed

findings of fact and conclusions of law. D.E. 1210, p. 33. The time appears appropriate.

The State suggests that 81 of Derfner’s hours are non-compensable. Those hours were

primarily devoted to highlighting the facts supporting related, but failed, claims in the

proposed findings of fact and conclusions of law. As set out above, the Court has

determined that time spent on related claims that are based upon a common nucleus of

operative fact need not be parsed and excluded. However, because Derfner has listed 77
63 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 64 of 106



hours-worth of these entries as exclusively devoted to those failed issues, it is possible to

deduct a portion of those hours (to continue to allow compensation for efforts partially

devoted to useful facts under VRA § 2).

       Derfner billed eight 40-hour blocks of time between August 2013 and April 2014

for: (1) initial review and complaint-drafting; (2) coordinating the efforts of multiple

stake-holders to determine and ensure that the evidence could be ready for a 2014 trial

date; (3) working with experts on data gathering and comparison; (4) developing the

overall strategy and meeting with co-counsel to coordinate; (5) drafting the opposition to

the State’s motion to dismiss; (6) drafting written discovery requests and responses, along

with memoranda to defend positions; (7) working with experts on presenting statistical

and factual data regarding the effect of SB 14; and (8) research of Texas regulations and

administrative issues regarding SB 14-qualified ID.            He did this because his

contemporaneous time records have been lost due to technological difficulties. The State

seeks a percentage discount of Derfner’s entire billing on this basis. However, Derfner

had already deducted 20% of this block-billed time in formulating his request. D.E.

1175-3, p. 19. The State also objects to 16.5 hours as vague, when they represent

generally appropriate legal services. D.E. 1196-30.

       Expenses. Derfner originally sought reimbursement of expenses in the amount of

$13,623.82.    D.E. 1143-7, 1175-3.         Because he is unable to provide detailed

documentation for his expenses due to the passage of time, he has withdrawn that request

in its entirety. In sum, the Court ORDERS the State to pay the Veasey-LULAC Plaintiffs

the following fees and expenses incurred for the work of Derfner & Altman:
64 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 65 of 106



                                DERFNER & ALTMAN
                          Total   Hourly   Amount                 Total          Total
      Attorney
                         Hours     Rate    Allowed                Fees          Expenses
    Derfner              1110.7    $585  $649,759.50
SUBTOTALS                                                     $649,759.50         $0.00


           d. Baron

       Rate. Neil G. Baron testified that he is a 1986 law school graduate with a

litigation practice in which he has done some redistricting and voting rights work. He

also served on the 2012 Charter Review Committee for the City of League City, Texas,

chairing a redistricting sub-committee regarding a proposal to create single-member

districts. Without describing the role he played in this litigation, he asserts that an hourly

rate of $572 is appropriate for his work. The State argues that his hourly rate should be

$400. D.E. 1196, p. 35. While Baron has some election law experience, he did not take a

lead role in this case. His work was largely devoted to discovery. The Court FINDS that

a reasonable hourly rate for his work is $450.

       Hours. After exercising billing judgment, Baron seeks fees for 254.60 hours at

his full rate. He also seeks 64.50 hours of travel time at 50% of his rate, which the court

treats as 32.25 hours. The State objects to Baron’s hours as follows: 14.7 hours as

clerical; 4.3 hours as duplicative; 10.6 hours as excessive; 4.85 hours as non-

compensable; and 1.2 hours as vague. D.E. 1196-25, -26, -27, -28, -30. Thus a total of

35.65 hours have been challenged and Baron concedes that 1.2 hours should be deleted,

resulting in 34.45 hours at issue. See D.E. 1210, p. 29.



65 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 66 of 106



       The Court has reviewed Baron’s declarations and response, as well as the time

charges the State has called into question. The Court FINDS that Baron’s exercise of

billing judgment was generous, particularly with respect to the time he spent at trial for

which he did not bill. While the Court does not find any time entries to be improper, it

considers the few matters that may be questioned to have been offset by unbilled time for

which Baron was unquestionably entitled. Therefore, Baron is entitled to compensation

for 285.65 hours.

       Expenses. Baron seeks his expenses in the amount of $2,115.83. The only Baron

expense that the State objected to was $939.82 for transcripts. D.E. 1196, p. 79. As

Baron explained in his response, that figure was not included in his expense request

because he did not pay that bill. D.E. 1210, pp. 29-30. See discussion of Brazil & Dunn

expenses, above. Therefore, Baron’s full expense claim is payable.

       In sum, the Court ORDERS the State to pay the Veasey-LULAC Plaintiffs the

following fees and expenses incurred for the work of Baron:

                                  NEIL G. BARON
                         Total    Hourly    Amount             Total         Total
      Attorney
                        Hours      Rate     Allowed            Fees         Expenses
     Baron              285.65     $450   $128,542.50
SUBTOTALS                                                   $128,542.50     $2,115.83


       2. NAACP-MALC Plaintiffs

           a. Lawyers’ Committee for Civil Rights Under Law
              (Rosenberg, Posner)

       Rates. Ezra Rosenberg was first licensed in 1974 and had a complex litigation

practice over the decades with public employers and private firms, including heading the
66 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 67 of 106



Special Projects Section of the New Jersey Public Defender’s office and Senior Trial

Attorney and Trial Team Leader with the Land and Natural Resources Division of the

Department of Justice. He has been involved in many public interest cases, including

civil rights work, and his efforts have earned him many prestigious accolades. When this

case was tried, Rosenberg was a partner with Dechert LLP. After the trial, he retired

from Dechert and joined the Lawyers’ Committee, where he continued to work on this

case. D.E. 1174-2.

       Whether in his capacity as a Dechert partner or as Senior Special Counsel and Co-

Director of the Voting Rights Project for the Lawyers’ Committee, Rosenberg played a

critical role, readily apparent to the Court, in coordinating this complex case. He was one

of the lead counsel directing the execution of Plaintiffs’ joint strategy. As he testified, he

ensured that Plaintiffs spoke with a single voice in briefs, hearings, and trial. And the

Court recalls that Plaintiffs did not waste any time during the concentrated trial of this

case. Rosenberg seeks an hourly rate of $613 for his work and the State argues that he

should be limited to $400. D.E. 1196, p. 35. Given his qualifications, expertise, and the

role he played in the litigation, the Court FINDS that an appropriate hourly rate for his

services is $600.

       Mark Posner is a 1980 law school graduate who served 23 years in the Civil

Rights Division of the Department of Justice, including 15 years in the Voting Section.

D.E. 1174-2. He also served as Senior Special Counsel for the Lawyers’ Committee,

working on voting rights enforcement. He acted as a key strategist and brief writer for

Plaintiffs until his 2015 retirement. Id. Posner seeks compensation at an hourly rate of
67 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 68 of 106



$613. The State argues that his rate should be $400. D.E. 1196, p. 35. Because he is

highly qualified, but does not appear to have taken a lead responsibility, the Court FINDS

a reasonable hourly rate for his services to be $585.

       Hours.    The Lawyers’ Committee originally sought compensation for 502.03

hours of Rosenberg’s time and 450.6 hours of Posner’s time. Both figures represent an

adjustment of 50% for travel time and 80% for work on the fee application. D.E. 1174-2,

1208-1. Nonetheless, the State challenges 16.95 of Posner’s hours as travel time. D.E.

1196-9. That challenge is rejected. Without any elaboration, the State further challenges

time billed by the Lawyers’ Committee as follows:

               2.4 hours of Rosenberg’s time as clerical, merely because it involved

                 coordinating with court clerks;

               83.7 hours of Posner’s and 174.2 of Rosenberg’s time as duplicative,

                 apparently because it, in part, involved communications with co-

                 counsel;

               183.8 hours of Posner’s and 177.9 hours of Rosenberg’s time as

                 excessive, much of which is also part of the duplication challenge; and

               63.4 hours of Rosenberg’s time as non-compensable, largely dealing

                 with negotiating and obtaining the IRO.

D.E. 1196-10, -11, -12, -13.      First, the Court notes that the itemized time in the

challenged entries is often significantly more time than is actually claimed in the fee

motion, as the Lawyers’ Committee exercised extraordinary billing judgment and


68 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 69 of 106



substantially reduced the time requested before filing its motion so as to preempt the type

of attack the State has leveled at them.

       In his extensive reply declaration, Rosenberg documents the effort he had to make

to verify his time entries in response to the State’s unarticulated, arithmetically flawed,

over-reaching objections to the billings. And while he offers to concede 21.66 hours, he

also notes that he spent more than 30 hours of time responding to the State’s challenge

and is not seeking additional fees for that effort. Noting the lack of specificity in the

State’s challenge, the Court has reviewed the time entries and Rosenberg’s response.

D.E. 1208-1. The Court rejects the challenges and declines Rosenberg’s concession. Fee

applications are not intended to spur satellite litigation and the State’s challenge to this

particular application does not exhibit good faith. See Hensley, 461 U.S. at 437.

       Expenses.     The State did not challenge any of the Lawyers’ Committee’s

expenses. Therefore, they are awarded in full. In sum, the Court ORDERS the State to

pay the NAACP-MALC Plaintiffs the following fees and expenses incurred for the work

of the Lawyers’ Committee:

    LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER THE LAW
                Total  Hourly   Amount       Total      Total
    Attorney
               Hours    Rate   Allowed       Fees      Expenses
   Rosenberg    502.03  $600  $301,218.00
     Posner      450.6  $585   263,601.00
SUBTOTALS                                 $564,819.00 $16,883.09




69 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 70 of 106



           b. Dechert LLP
              (Rosenberg, Rudd, Yeary, Cohan)

        Rates. When Rosenberg left Dechert to go to the Lawyers’ Committee, Neil A.

Steiner took his place supervising the Dechert lawyers assigned to this case. While

Steiner spent some time on the case, he did not include any of his time in the fee

application. However, he supplied the declaration to prove up the time of the core team

of attorneys for whose time Dechert seeks compensation. D.E. 1174-6. Steiner testified

that the ordinary hourly rates for the attorneys who worked on this case are from $885 to

$1,200. D.E. 1174-6, p. 7. Rosenberg’s qualifications and rate, set out above, are

incorporated here for purposes of the Dechert fee motion.

        Amy Rudd is a 2000 graduate of the University of Texas School of Law. She

joined Dechert in 2008, becoming a partner in 2013 before going to another firm in 2018.

Her expertise is complex commercial litigation.      D.E. 1174-6.    Her responsibilities

included preparing and putting on witnesses at trial and assisting with the supervision of

other Dechert lawyers working on the case. D.E. 1174-2. Dechert seeks compensation

for her time at hourly rates of $491 and $544, depending on the date of the work done, as

Ms. Rudd graduated between tenure-based categories on the USAO Matrix during the

course of the case. The State argues that her hourly rate should be $275. D.E. 1196, p.

35. Given her qualifications and her role in the case, the Court allows an hourly rate of

$375.

        Michelle Yeary is a 1995 graduate of Rutgers Law School. She joined Dechert in

2002 and has extensive experience in coordinating discovery in complex commercial and

70 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 71 of 106



mass tort litigation in both federal and state court. D.E. 1174-6. Her responsibilities

included document review and management and supervising responses to discovery.

Dechert seeks an hourly rate for her time at $544. The State argues that her rate should

be $300. D.E. 1196, p. 35. Given her qualifications and her important supporting role in

this matter, the Court allows an hourly rate of $375.

       Lindsay Cohan is a 2009 graduate of the University of Texas School of Law and

joined Dechert in 2012. She has extensive trial and case management experience. D.E.

1174-6. Cohan’s responsibility was to act as primary local counsel in Austin, Texas,

preparing and filing papers and coordinating Plaintiffs’ efforts to depose experts and fact

witnesses. D.E. 1174-2. Dechert seeks compensation at an hourly rate of $351 and $358,

depending on the date of the work done. The State argues that her rate should be $250.

D.E. 1196, p. 36. Given her qualifications and her supporting role, the Court allows an

hourly rate of $300.

       Hours. The State seeks deduction of 24 hours of travel time for Rosenberg and 12

hours for Yeary. D.E. 1196-9, pp. 5-6. Steiner responds that Dechert did not charge for

travel time, even when the attorneys were actively working during transit. D.E. 1208-6,

pp. 4-5. It is difficult to reconcile these positions because the entries clearly reflect that

some travel was involved in the hours stated, along with some work, and that they were

included in the fee application at full value. The Court thus treats three hours of each

entry as non-working travel time and allows it at 50%. Thus Rosenberg’s time will be

reduced by 4.5 hours and Yeary’s time will be reduced by 1.5 hours.


71 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 72 of 106



        The State challenges as clerical two hours of Yeary’s time, 0.5 hours of Rudd’s

time, and seven hours of Rosenberg’s time. D.E. 1196-10. After reviewing the time

entries and Steiner’s response, the Court rejects those requested deductions. The State

also challenges 186.3 hours of Cohan’s time as clerical. After reviewing the entries, the

Court agrees that some reflect attending to admissions and substitutions of counsel. For

that reason, the Court accepts Dechert’s concession of 22.2 hours of Cohan’s time as

clerical and deducts it from her compensable hours. The Court rejects any challenge

relating to the time of paralegal Capobianco, as those hours have not been submitted for

payment.32 D.E. 1174-6, pp. 3, 7, D.E. 1208-6, p. 5.

        The Dechert hours challenged as duplicative, excessive, block billing, and vague

are not accompanied by any explanation as to how they are infirm and nothing on their

face indicates that they are inappropriate. Each timekeeper’s explanation of the time is

sufficient. The Dechert declarations further state how the fee application was formulated,

using billing judgment to avoid duplicate time by having only one attorney involved bill

the time, where appropriate. The State has not demonstrated that representation to be

untrue. Neither has the State submitted any authority to suggest that it is improper per se

for more than one attorney on a team to bill for communications necessary to coordinate

efforts involving multiple Plaintiffs who are separately represented. Indeed, the Court

encourages such coordination. The Court will not eliminate time simply because the

entry mentions the involvement of another attorney.

32
    It appears that the billing record attached to Dechert’s application (D.E. 1174-7) includes time charges for
Capobianco-Renallo’s time and that the total billing figure of $1,550,448.80 includes those charges. However, the
Court awards fees on the basis of the attorney hours submitted and adjusts the award accordingly.
72 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 73 of 106



       Under the “Non-Compensable” heading, the State objects to 16.3 hours of Yeary’s

time involving the use of the Crivella West document management platform. Given the

document-heavy nature of this case and the multiple sources from which documents were

obtained, there is no reason to fault Plaintiffs’ counsel for using technology to assist with

managing the information. Any time spent training to get up to speed on the use of a

such a technological platform will easily be returned in greater efficiencies. The State

has provided no authority for finding this time to be non-compensable.

       Also under the non-compensable objection, the State lists 16.4 hours of Rudd’s

time, part of which involves understanding the Fifth Circuit decision, part of which

concerns communications with the media, and part of which was devoted to briefing the

discriminatory intent issue in the phase of litigation. The parties represented that the

post-remand phase of the litigation would be excluded from their request and the Court

excludes those hours. D.E. 1196-13, p. 7. Plaintiffs’ brief argues that media efforts were

intended to increase public awareness about the discriminatory effect of SB 14 and

assisted Plaintiffs in identifying voters, state officials, and others with relevant

information or experiences. D.E. 1207, p. 27. However, there are no corresponding

representations in the declarations to support this abstract benefit. Plaintiffs have not

attempted to demonstrate how any media interviews contributed to the parties’ litigation

objectives. Therefore, the Court excludes those hours.

       The Court does not, however, exclude time necessary for digesting a court opinion

on the case. And the Fifth Circuit’s en banc decision to which the July 20, 2016 entry

applies, was long and involved, such that allocation of five hours to its understanding is
73 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 74 of 106



well within the parameters of appropriate legal representation.      The Court does not

exclude that time. Therefore, with respect to the 16.4 challenged hours, the Court

excludes from Rudd’s time 11.4 hours as non-compensable.

       Plaintiffs have further represented that time addressed to the attempted

intervention of True the Vote was to be excluded from their requests. Therefore, the

Court disallows 3.1 hours of Rosenberg’s Dechert time devoted in large part to that issue,

which the Court considers inadvertently included. D.E. 1196-13, p. 8.

       With respect to Cohan’s time entries, the State objects to many of the entries

already addressed with respect to the clerical objection as additionally non-compensable.

The Court’s prior deductions are sufficient for those entries. And the Court rejects the

complaints regarding time spent on obtaining the IRO. In addition, however, the State’s

objection includes 7.5 hours of briefing on the intentional discrimination phase of the

case. D.E. 1196-13, p. 10. The Court excludes those hours.

       Expenses. The State objects to a number of Dechert’s expenses. The complaint

regarding $206.89 in telephone charges as possibly unrelated to the case is rejected.

Dechert has explained that these charges were for internet service during travel and are

documented in the hotel receipts. The State seeks a wholesale deduction of $19,121.22

for duplication charges and miscellaneous expenses suggesting that Dechert does not

itemize the documents duplicated and the charges are not supported by receipts.

However, Dechert’s submission is replete with invoices that, in fact, document the

charges. They include deposition and court transcripts, as well as a number of briefs.

Additionally, Steiner’s reply declaration states that Dechert handled the copying for all
74 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 75 of 106



Plaintiffs’ counsel and engaged in this work prior to the trial so as to avoid unnecessary

duplication and maintain their coordinated effort.        The Court rejects this requested

deduction in this complex and coordinated, document-heavy case.

       The State challenges various categories of research expenses. Dechert’s receipts,

supplemented by Steiner’s reply declaration, demonstrate that $45,297.40 was paid for

the groundwork underlying the expert opinions presented in this case. Dechert’s receipts

also show that sums were paid in connection with Freedom of Information Act requests

and the purchase of legal materials related to the issues in this case. Those charges will

not be excluded.

       “’[C]omputer-assisted research should be . . . reimbursed under attorney’s fee

statutes like section 505, so long as the research cost is in fact paid by the firm to a third-

party provider and is customarily charged by the firm to its clients as a separate

disbursement.’” Hacienda, 2019 WL 93306, at *11 (quoting InvesSys, Inc. v. McGraw-

Hill Co., Ltd., 369 F.3d 16, 22 (1st Cir. 2004) and allowing fully detailed Lexis, Westlaw,

and PACER charges). Otherwise, they are regularly rejected as recoverable expenses.

E.g., Honestech, Inc. v. Sonic Sols., 725 F. Supp. 2d 573, 581 (W.D. Tex. 2010), aff’d,

430 Fed. Appx. 359 (5th Cir. 2011).

       Dechert does not direct the Court to any invoices or receipts for these charges and

the Court did not find any in the Dechert submission. D.E. 1174-10. Neither did any of

Steiner’s declarations offer any explanation or authority supporting the following

charges:


75 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 76 of 106



             Lexis:        $ 494.67
             Westlaw:      $2,394.34
             Pacer:        $ 787.50
             TOTAL:        $3,676.51

Without assurances that these charges were actually paid and normally billed to regular

clients, the Court excludes them.

       The State complains of a number of hotel bills and a few meal expenses because

there is no explanation as to why the stay was required or whether the meals were

associated with this case. Ordinarily, no additional explanation is necessary when hotel

and meal charges coincide with out-of-town work documented in the attorney’s billing

records.   Dechert has pointed out that the billing records confirm the necessity of

Rosenberg’s hotel and meal expenses. D.E. 1208-6, pp. 7-8. Nonetheless, Dechert has

agreed to concede $476.10 (one night’s room charge with taxes) for a two-night

Washington, D.C. stay, resulting in a revised total expense request of $266,942.85.

Therefore, the Court accepts this deduction and the revised total before making other

deductions addressed herein.

       The State objects to the expenses for Cohan’s hotel, internet, and meals when she

second-chaired the deposition of Debbie Riddle on June 18, 2014, on the basis that, if she

did not bill for her time due to her passive role, she should not recover her expenses

either. The Court does not agree. The State has not shown that an attorney has to take a

vocal role in a deposition for it to be billable. Thus, Dechert’s willingness to forego

Cohan’s time expense (in the exercise of billing judgment and as an incentive for the



76 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 77 of 106



State to accept the charges) is no reason to require Dechert to further suffer its out-of-

pocket expenses incurred for the value that Cohan added to the deposition effort.

        Also with respect to hotel charges, the State objects to the Dechert attorneys’

choices of hotels as extravagant, challenging $5,776.81. See generally, Curtis v. Bill

Hanna Ford, Inc., 822 F.2d 549, 553 (5th Cir. 1987) (noting that extravagant and

unnecessary charges, in general, should not be allowed); Cypress-Fairbanks Indep. Sch.

Dist. v. Michael F. by Barry F., 118 F.3d 245, 257 (5th Cir. 1997) (reducing air fare

charge because it exceeded the published seven-day advance purchase price and there

was no evidence that the flight could not have been purchased seven days in advance).

        The amount to which the State objects exceeds, by more than $500, the total hotel

charges (room, taxes, parking, and dining) for the invoices listed in the State’s complaint.

D.E. 1174-10, pp. 126, 229, 230, 231, 241, 303, 305.33 Moreover, two of the receipts are

for the same stay. D.E. 1174-10, pp. 229, 230. The room charges, alone, are only

$3,696.20. Of those charges, two are for less than $250 per night, which does not strike

the Court as unreasonable. In fact, the State fails to supply any evidence of what would

be a reasonable figure to contradict Dechert’s general assertions.

        Dechert has failed to provide specific assurances regarding these particular

charges. The total for room charges that exceed $250 per night is $2,325.10, for an

average of $465.02 for the five nights at issue. The Court reduces the average to $350




33
   The Court has reviewed the pages that the State has cited for its complaint regarding extravagance and notes that
those pages do not include the hotel charge prompting Dechert’s $476.10 deducted above. Therefore, there is no
deduction overlap between these issues.
77 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 78 of 106



per night for a total deduction of $575.10 ($2325.10 – $1750.00) from Dechert’s

expenses.

        Claiming they represent overhead, the State objects to the charges for courier,

document storage/retrieval, and supplies in the total amount of $1,065.33. D.E. 1196, p.

77. Dechert has not responded to this complaint and the Court’s review of the expense

records did not yield an explanation of these charges. The Court therefore deducts

$1,065.33 as non-compensable overhead.

        The State objects to deposition charges of $1,481.75. D.E. 1196, p. 79 (referring

to Dechert summary of charges, D.E. 1174-8).         Dechert has not responded to this

complaint and the Court has reviewed the 22 invoices for depositions in its submission

and nothing appears to represent this charge. The charge is deducted from the Dechert

expense claim. Last, the State objects to the inclusion of rush charges in the invoice for

the deposition of Martin Golando for $901.14. D.E. 1196, p. 80 (referring to D.E. 1174-

10, p. 461). Because Dechert does not explain the reasonableness of this unspecified

charge, the Court deducts 50% of the charge and excludes $ 450.57 ($901.14 ÷ 2).

        Dechert’s revised request seeks 1,042.7 hours for Rosenberg’s time. D.E. 1174-6.

As set out above, the Court deducts 7.6 hours. Dechert seeks 460.1 of Rudd’s time and

the Court deducts 11.4 hours. Of the 630.3 hours of Yeary’s time, the Court deducts 1.5

hours. And, finally, the Court deducts 29.7 hours of the 752.2 hours sought for Cohan’s

time.

        With respect to expenses, the Court deducts $6,798.69 ($3,676.51 + 575.10 +

1,065.33 + 1,481.75) from the revised request for $266,942.85. D.E. 1208-6. In sum, the
78 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 79 of 106



Court ORDERS the State to pay the NAACP-MALC Plaintiffs the following fees and

expenses incurred for the work of Dechert LLP:

                                   DECHERT LLP
                         Total     Hourly   Amount              Total          Total
      Attorney
                        Hours       Rate    Allowed             Fees          Expenses
   Rosenberg            1035.1      $600  $621,060.00
     Rudd                448.7      $375  $168,262.50
     Yeary               628.8      $375  $235,800.00
    Cohan                722.5      $300  $216,750.00
SUBTOTALS                                                   $1,241,872.50 $259,693.59


           c. Brennan Center for Justice
              (Perez)

       Rate. Myrna Perez was first licensed in Texas in 2003 and she has spent the bulk

of her career focused on voting rights litigation, advocacy, and research. She is currently

Deputy Director of the Democracy Program at the Brennan Center for Justice at NYU

School of Law, heading the Voting Rights and Elections project. Among her many

qualifications, she has served as lead counsel in a number of voting rights cases in state

and federal courts and has written extensively on various election law subjects. She also

teaches complex civil rights litigation and policy at Columbia Law School. D.E. 1174-

11.

       Perez acted as one of the lead counsel for Plaintiffs MALC and Texas NAACP,

participating in all substantive proceedings.    She defended the deposition of expert

Lorraine C. Minnite and led the development of rebuttal arguments to the State’s race-

neutral justifications for SB 14, providing extensive analysis of the legislative history,



79 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 80 of 106



which was critical to the decision in this case. She led a team of lawyers at the Brennan

Center, none of whom are seeking compensation for their time.

       Perez seeks hourly rates of $417 and $491 for her time, based on the USAO

Matrix rate structure that establishes categories by tenure. The average hourly rate for

her time, based on the fees requested, is $478. D.E. 1174-11, p. 4 ($246,689.90 total fees

÷ 516.5 hours). The State argues that her rate should be limited to $250. D.E. 1196, p.

36.   Given her qualifications and her role in this case, the Court FINDS that an

appropriate hourly rate for her time is $475.

       Hours. The Brennan Center seeks compensation for 516.5 hours, representing

roughly half of the hours expended by its attorneys on this case. D.E. 1174-11, pp. 4-5.

The State objects to 141 of those hours as duplicative. However, it does not explain why

it believes the identified entries are duplicative. While some recount communications

with other attorneys, the Court finds nothing untoward in this effort to coordinate

multiple attorney teams for a unified prosecution of the case in the interests of all

Plaintiffs and the efficient use of judicial resources.

       The State challenges 87.5 hours as non-compensable. Many of those hours appear

to have been targeted because they mention, in part, work on the constitutional and

discriminatory intent claims on which no new relief was ordered. However, to the extent

that this work occurred in the initial trial and appeal phase of the case, the Court has

determined that it is not subject to parsing. However, two of the entries include time on

the discriminatory intent issue after the Fifth Circuit decision remanding that claim. But

on close inspection, it is clear that the total time charge excludes the combined 2 hours
80 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 81 of 106



spent on the intent issue. Therefore, the Court rejects any claim that Perez billed for non-

compensable time with respect to the theories on which Plaintiffs did not succeed.

       Also in the State’s non-compensable category is a time entry that includes the

attempted intervention of True the Vote. The Court accepts Perez’s reply, stating that the

time spent on that issue was not charged. D.E. 1208-7. This is confirmed by the

itemization of the tasks within the entry, which assigns 0.3 hours to True the Vote, which

is not included in the total amount of hours charged for that entry. With respect to the

time spent with respect to fee applications, the challenged entries include only one entry

of 0.1 hours. As discussed above, the Court allows that de minimis charge at full value.

       In her reply, Perez clarifies that the Brennan Center charged 7.8 hours of her time

in the non-compensable category coordinating on amicus briefs. While other Plaintiffs’

counsel chose not to bill for this time, the Brennan Center’s stand calls up a potential

circuit split.    As the State asserts, the Eleventh Circuit rejected compensation for

coordinating on amicus briefs.

                 An organization or group that files an amicus brief on the
                 winning side is not entitled to attorney's fees and expenses as
                 a prevailing party, because it is not a party. We will not allow
                 that result to be changed by the simple expedient of having
                 counsel for a party do some or all of the amicus work. To pay
                 a party for such work would encourage the practice, which we
                 are loathe to do. The district court should not award plaintiffs
                 any attorney's fees or expenses for work done in connection
                 with supporting amicus briefs. (A reasonable amount of time
                 spent reading and responding to opposing amicus briefs is, of
                 course, compensable.)




81 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 82 of 106



Glassroth v. Moore, 347 F.3d 916, 919 (11th Cir. 2003); cf., Tenafly Eruv Ass’n, Inc. v.

Borough of Tenafly, 195 Fed. Appx. 93, 99 n.8 (3d Cir. 2006) (prior to Glassroth, finding

amicus coordination compensable in the absence of an articulated objection).

       In one case since Glassroth, cited by Plaintiffs, the Fifth Circuit affirmed an

attorney’s fee award that included, among the time charges, some amicus brief

coordination. The trial court had issued an across-the-board cut of 35 percent of the time

claimed so as to address any complaints regarding non-compensable time. The Fifth

Circuit majority chose not to disturb that approach, noting that trial courts should not be

placed in the position of being “green-eyeshade accountants.” DeLeon v. Abbott, 687

Fed. Appx. 340, 343 (5th Cir. 2017) (per curiam) (quoting Fox v. Vice, 563 U.S. 826, 838

(2011)).

       In a concurring opinion, Judge Elrod noted that this approach potentially

conflicted with Glassroth and that the Court should distinguish between non-

compensable fees incurred in soliciting, coordinating, and briefing prior to filing an

amicus from compensable fees incurred in reviewing an amicus brief that has already

been filed and participating in a certificate of conference. DeLeon, 687 Fed. Appx. at

346 (Elrod, J. concurring). Plaintiffs’ suggestion that DeLeon supports the award of fees

incurred prior to the filing of an amicus brief misunderstands the case.        While the

majority and concurring opinions disagreed on the manner of cutting such fees, both can

be read to disallow them. Therefore, the Court disallows 7.8 hours of Perez’s time as

non-compensable work on the solicitation and preparation of amicus briefs.


82 / 106
      Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 83 of 106



         The Court rejects the remaining objections to the Brennan Center’s time as non-

compensable because it addresses work on the IRO. D.E. 1196-13. This work is fully

compensable. After reviewing the challenged time entries, the Court also rejects the

State’s objection to 14.9 hours of Perez’s time as vague. D.E. 1196-15. For the same

reasons outlined above, and consistent with Perez’s reply declaration, the Court rejects

the State’s argument that 24.3 of her hours are impermissible business development

rather than the exercise of due diligence in the development of the facts of this public

interest lawsuit. D.E. 1196-16.

         Expenses.   With respect to the Brennan Center’s claim for $51,405.95 in

expenses, the State objects to the Brennan Center’s charge of $37,361.02 for research as

insufficiently explained. D.E. 1196, p. 74. As set out in Perez’s reply declaration, those

expenses were incurred for developing the facts regarding SB 14’s actual impact on

voters. D.E. 1208-7. The Court rejects the requested deduction of these expenses. The

State objects to $5,216.57 in travel expenses for Perez, her assisting attorney, and expert

Minnite as overstaffing. As explained in the reply, these expenses were associated with

travel and appearance at the trial of this case. Having a second chair attorney who does

not bill for her time is not overstaffing and her expenses are appropriate. The Court

rejects the State’s argument. Perez does not address the complaint that a charge for

$725.46 is exorbitant. D.E. 1174-13, p. 3, 1196, p. 76. The Court did not find a detailed

invoice for this charge among the Brennan Center’s expense records and thus disallows

it.


83 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 84 of 106



       In sum, the Court ORDERS the State to pay the NAACP-MALC Plaintiffs the

following fees and expenses incurred for the work of the Brennan Center:

                        BRENNAN CENTER FOR JUSTICE
                         Total Hourly   Amount       Total                     Total
      Attorney
                         Hours  Rate    Allowed      Fees                     Expenses
     Perez               508.7  $475  $241,632.50
SUBTOTALS                                         $241,632.50                $50,680.49

           d. Texas State Conference of NAACP Branches
              (Bledsoe, Notzon, Covich)

       Rates. Gary Bledsoe was licensed in 1976 and has worked on voting rights cases

as an Assistant Texas Attorney General and Special Assistant Attorney General as well as

in private practice, with respect to local, state, and federal elections issues. He has also

been invited to speak to the Texas legislature as well as a Congressional committee

regarding voting rights, voter ID, and voting irregularities in Texas. He also teaches

voting rights at the Thurgood Marshall School of Law. A review of his time entries and

reply declaration indicates that he provided practical insights to the team of lawyers, as

well as assisting with the marshalling of evidence. D.E. 1174-22, 1208-9. He testified

that he played a supporting role in this case and he seeks an hourly rate of $613. The

State argues that his rate should be $400. D.E. 1196, p. 36. The Court FINDS that an

appropriate hourly rate for his time is $525.

       Robert Notzon, a 1996 graduate of the University of Texas School of Law, has

been involved with the NAACP since his first year of law school. In 2000, he became

the Legal Redress Committee Chairman for the Texas State Conference of NAACP

Branches. His practice is devoted primarily to employment law, but he has represented

84 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 85 of 106



the NAACP in each of its voting rights cases against the State of Texas since 2001. He

does not detail the substantive nature of his past voting rights litigation.

       Notzon testified that he deferred to other more experienced lawyers in this case

and he thus had limited involvement in the litigation. D.E. 1174-24. He seeks an hourly

rate of $544 and $572, based on his tenure under the USAO Matrix. The State argues for

a rate of $350. D.E. 1196, p. 36. Given his failure to demonstrate substantive experience

in voting rights cases and his largely non-substantive duties, the Court holds that a

reasonable hourly rate for his services is $350.

       Daniel Covich was licensed in 1987 and has worked for a number of private law

firms in central and south Texas, as well as for the Office of Texas Attorney General,

Natural Resources and Tort Litigation Divisions. He does not claim any experience or

training in voting rights, but served as local counsel for Plaintiff, Texas State Conference

of NAACP Branches (Texas NAACP). His timesheet reflects that his duties were largely

related to monitoring the case and providing feedback during the trial and immediate

post-trial work. Based on his tenure, he seeks an hourly rate under the USAO Matrix of

$572. D.E. 1187-1. According to the State, his rate should be $350. D.E. 1196, p. 36.

Given the lack of stated relevant experience and his passive involvement, the Court

allows an hourly rate of $350.

       Hours. Bledsoe seeks compensation for 74.35 hours. D.E. 1174-22. The State

has objected to eight hours as travel time. In response, Bledsoe explained that travel only

made up three of those hours, with the rest engaged in the substantive work for which

travel was required. In addition, Bledsoe testified that he traveled with staff and was able
85 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 86 of 106



to prepare for the deposition while in transit. Because the travel time was used for

substantive work, the Court rejects the State’s travel objection in its entirety.

         The State also objects to 23.1 hours of Bledsoe’s time as duplicative and 30.5

hours as vague. D.E. 1196-11, -15. After review of the time entries and Bledsoe’s

additional explanations of the services rendered and his very conservative billing, the

Court rejects the requested deductions. See D.E. 1208-9.

         Because his role was largely as a liaison between the client and the other attorney

teams, Notzon billed only for the time he claims to have spent providing valuable input

into the proceedings. This represents 40.8534 of the 147.15 hours he devoted to the case.

D.E. 1174-24.          The State objects to 1.25 hours as duplicative, 1.25 hours as non-

compensable, 1.8 hours as vague, and 2.75 hours as business development. D.E. 1196-

11, -13, -15, -16. Notzon did not supply a reply declaration. After reviewing the time

entries and Notzon’s declaration, and crediting his conservative billing judgment, the

Court disallows 0.4 hours as non-compensable (devoted to the discriminatory intent

phase and communications with the media) and 0.3 hours as vague for a total deduction

of 0.7 hours. The Court rejects the remaining objections.

         Covich seeks compensation for 40 hours of work. The State objects to all of his

time as block-billed. D.E. 1196-14. Covich did not supply a reply declaration, but

explained in his initial application that he had closed his office soon after the 2014 trial

and his billing statement is based on his recollection. His request explains that he

34
    His declaration first states that he seeks compensation for 42.3 hours, but when he sets out the calculation of the
total fees, he uses the figure 40.85. See also, D.E. 1174-26, detailing 40.85 hours. The Court uses the calculated
figure. D.E. 1174-24.
86 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 87 of 106



attended the bench trial in this case, which exceeded 40 hours. He exercised billing

judgment to bill for only 25 of those hours. The remaining 15 hours of his claim were

devoted primarily to pre-trial monitoring. While the request is block-billed and cryptic,

he has clearly justified 40 hours of work for this case. Therefore, the Court rejects the

State’s request to reduce his time.

       Expenses. Bledsoe seeks $1,250.72 in expenses, to which the State did not object.

They are awarded in full. Neither Notzon nor Covich seek to recover any expenses.

       In sum, the Court ORDERS the State to pay the NAACP-MALC Plaintiffs the

following fees and expenses incurred for the work of Bledsoe, Notzon, and Covich on

behalf of Texas NAACP:

                                      TEXAS NAACP
                         Total        Hourly  Amount             Total          Total
      Attorney
                         Hours         Rate   Allowed            Fees         Expenses
    Bledsoe              74.35         $525  $39,033.75                        $1,250.72
    Notzon               40.15         $350  $14,052.50                             0.00
    Covich                40           $350  $14,000.00                             0.00
SUBTOTALS                                                      $67,086.25      $1,250.72


           e. MALC
              (Garza)

       Rate. Jose Garza has submitted his time, divided between his work for MALC

and the NAACP-MALC Plaintiffs and the Texas RioGrande Legal Aid (TRLA)

representation of the LUPE-Taylor Plaintiffs.        An attorney for 41 years, he has

represented parties in a large array of voting rights cases at the state and federal levels.

D.E. 1174-16. He has established expertise in at-large election challenges, Section 5

enforcement actions, and gerrymandering.          He testified before a Congressional
87 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 88 of 106



subcommittee on the renewal of the VRA and has taught voting rights in Texas law

schools. He is obviously well-qualified in voting rights. However, Garza does not claim

to have filled any specific role within the Plaintiffs’ teams of lawyers in his declaration.

The number of hours logged and the services detailed in his time entries indicate that his

efforts were sporadic and supportive, divided between monitoring the case, assisting with

discovery responses, and consulting on trial strategy and execution. D.E. 1174-18.

       Garza’s time in previous cases has been compensated at an hourly rate of $325 in

2002 (by stipulation) and $425 in 2012. He now seeks an hourly rate of $613, based

entirely upon the USAO Matrix and his legal tenure. The State argues that his rate

should be $400. D.E. 1196, p. 36. Considering the relatively limited role he played in

this litigation, the Court FINDS that his hourly rate should be $500.

       Hours.    Garza seeks compensation for 82.9 hours, after exercising billing

judgment to eliminate 34.7 hours from his request. The State challenges 11.8 of those

hours as travel time. D.E. 1196-9. As Garza explains, the State fails to separate out the

travel time from the time spent on substantive work in each entry. In reality, only 5.8

hours were for travel time. Consistent with its treatment of other requests for travel time,

the Court allows this at 50%, resulting in a deduction of 2.9 hours. After review of the

challenged time entries and Garza’s reply, the Court rejects the State’s objections to 5.8

hours as clerical and 26.2 hours as duplicative. D.E. 1196-10, -11.

       With respect to the 3.3 hours the State challenges as non-compensable, the Court

notes that 1.3 hours were devoted to the discriminatory intent phase on remand, which the

Plaintiffs, generally, have appropriately excluded. D.E. 1196-13. The Court disallows
88 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 89 of 106



this time entry. The remaining two hours were addressed to the fees motion, which the

Court allows at full value.

       Expenses. The State has not objected to Garza’s expenses. D.E. 1174-16, p. 7.

Therefore, the Court awards them in full. In sum, the Court ORDERS the State to pay

the NAACP-MALC Plaintiffs the following fees and expenses incurred for the work of

Garza on behalf of MALC:

                                           MALC
                         Total        Hourly   Amount            Total         Total
      Attorney
                         Hours         Rate   Allowed            Fees         Expenses
     Garza               78.7          $500   $39,350.00
SUBTOTALS                                                      $39,350.00      $2,016.04


       3. Clark Intervenor-Plaintiff

       On its face, the Clark application for attorney’s fees appears outsized in

comparison to those of the other parties.       Each of the previously analyzed groups

(Veasey-LULAC and NAACP-MALC) had total claims for fees approved here in the

neighborhood of $2 million. Clark seeks an amount approaching that level despite her

attorneys having substantially less experience in voting rights litigation and a far lighter

share of the litigation burden. In comparison to the proof provided by other attorney

teams, her proof regarding the qualifications of attorneys contains gaps and the billing

records reflect entirely too much overlap, duplication, and excess. The Court addresses

these matters, specifically, below.




89 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 90 of 106



           a. NAACP Legal Defense and Educational Fund, Inc.
              (Nelson, Haygood, Korgaonkar, Aden, and Ross)

       Rates.   With the exception of Janai Nelson, the NAACP Legal Defense &

Educational Fund, Inc. (LDF) attorneys do not claim individual specialized experience in

voting rights cases, but rather appear to rely on LDF’s reputation since 1965 in

advocating for the voting rights of people of color, along with its involvement in

precedent-setting litigation since its founding in 1940. D.E. 1172-1, p. 3. While the

Court respects LDF’s work, its concern is with the specific qualifications of the attorneys

for whom Clark seeks fees and expenses.

       While Leah Aden notes that the hourly rates reflected in LDF’s billing is

“reduced,” she does not state what the rates are reduced from. Instead, she admits that

LDF does not bill clients but seeks compensation only through fee-shifting statutes. D.E.

1172-1, p. 5. Thus LDF does not appear to have regular rates. And while she testifies

that the rates billed are derived from the USAO Matrix, absent from her declaration is

any assertion that the Matrix reflects the prevailing market rate for LDF’s work. And

with the manner in which the billing records are supplied, it is impossible to adjust rates

individually without this Court becoming a green-eyeshade accountant, developing a

separate spreadsheet, a role this Court need not adopt. See DeLeon, 687 Fed. Appx. at

343.

       Aden claims that LDF played a “leading role in all phases of this litigation.” D.E.

1172-1, p. 3. However, the summary of contributions and the detailed billing records

attached do not reflect a leading role. Rather, the lead was clearly supplied by attorneys

90 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 91 of 106



for the Veasey-LULAC and NAACP-MALC attorneys.                  While the LDF attorneys

participated in “multiple depositions” of fact and expert witnesses, Aden’s only claim of

any key role is with respect to Dr. Burton. D.E. 1172-1, pp. 3-4.

       According to Aden’s testimony, the fee application excludes numerous

timekeepers who worked on the case, leaving the work of five core team members. Id. at

6. She asserts that unnecessary duplication, defined as time claimed by more than two

attorneys for the same task, has been eliminated. However, there are instances of billing

by three attorneys simultaneously and the Court is not satisfied that it is never duplicative

when two attorneys work on the same task at the same time. Despite Aden’s testimony

that the time entries are very conservative, the time allocations often appear to be two to

three times that of comparable billings by other attorneys in this case.

       With respect to qualifications, Aden testifies that she graduated from Howard

University School of Law in 2006. At the time this case was tried, she served as Deputy

Director of Litigation for LDF. Her prior experience included a federal district court

clerkship, Education Fellow at the UNC Center for Civil Rights at the UNC School of

Law, and work as a litigation associate through the NAACP LDF/Fried Frank Fellowship

at Fried, Frank, Harris, Shriver & Jacobson LLP. D.E. 1172-1, pp. 1-2. Aden does not

describe any work experience relating to voting rights prior to her involvement in this

case and no resume is attached to fill in any blanks.

       Natasha Korgaonkar is a 2007 graduate of Columbia Law School. Prior to joining

LDF, she worked in private practice and was involved in the Corporation for Civil Action

and Education in Puerto Rico. Nothing in the description of her experience indicates an
91 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 92 of 106



expertise in voting rights litigation. She served as LDF’s lead counsel for Intervenor-

Plaintiff Clark and was actively involved in depositions and the trial presentation of her

client, fact witnesses, and expert testimony. D.E. 1172-1, pp. 8-9. However, according

to the time sheets and the absence of additional information in Aden’s declaration,

Korgaonkar does not appear to have taken any lead vis-à-vis the other Plaintiffs’

attorneys.

       Ryan Haygood graduated in 2001 from the University of Colorado School of Law

and at the time that this case was tried, he was the Director of the Political Participation

Group and then Deputy Director of Litigation at LDF. He claims active investigation and

litigation of all aspects of federal civil rights litigation during his LDF tenure, but does

not explain any training or experience between his graduation and his participation in this

case, beginning in 2013. D.E. 1146-3. And, again, no resume is attached.

       Deuel Ross is a 2009 graduate of the University of Pennsylvania Law School and

he served in clerkships at the federal trial and appellate levels. He was a Marvin M.

Karpatkin Fellow at the American Civil Liberties Union’s Racial Justice Program. He

was also an LDF/Fried Frank Fellow. D.E. 1172-1, p. 9. Aden recites no voting rights

experience for Ross prior to his work on this case.

       On behalf of these four attorneys, the LDF claims hourly rates between $351 and

$491. The State argues for rates between $250 and $300. D.E. 1196, p. 36.        The Court

finds the requested rates to be excessive for the qualifications and work performed by

these attorneys. Without individual summaries, the Court cannot effectively apply a rate

reduction to this claim.
92 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 93 of 106



       According to Aden, Janai Nelson is a 1996 graduate of UCLA School of Law and

she started her career serving two legal clerkships and was a Fulbright Scholar. She was

a litigation associate at Fried Frank and claims extensive experience in complex

litigation, including voting rights actions. Prior to her stint with LDF beginning in 2014,

she had served as the Associate Dean for Faculty Scholarship and Associate Director of

the Ronald H. Brown Center for Civil Rights and Economic Development at St. John’s

University School of Law, where she also served as a full professor of law, teaching civil

rights courses that included voting rights. She has also authored articles on voting rights.

D.E. 1172-1, pp. 7-8.

       Ms. Nelson first billed time on this case on the date this Court issued its initial

opinion in Veasey I.     D.E. 1172-2, p. 17.      Thus she played no leadership role in

formulating or executing Plaintiffs’ trial strategy. She presented a portion of the oral

arguments at the Fifth Circuit and occasionally appeared before this Court in subsequent

proceedings. However, her time log includes quite a bit of what appears largely to be

case monitoring and review of the work of others. Her claimed hourly rates varied from

$544 to $572. The State claims that she should receive compensation at an hourly rate of

only $300. D.E. 1196, p. 36.       While the Court believes that Nelson had significant

experience to lend to this case, it does not appear that the structure of Plaintiffs’

coordinated representation and the timing of her involvement required her participation at

these rates for the number of hours she logged.

       Hours. LDF’s total request is for $795,439.75 in fees. D.E. 1172-1, p. 5. The

total appearing on the LDF combined billing record is $554,849.75. D.E. 1172-2. While
93 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 94 of 106



that record contains contemporaneous time entries for Haygood, he has provided a

separate declaration and summary of time in block form, claiming an additional

$240,590. D.E. 1146-4. There is no explanation for this separate submission.

       The State has lodged significant objections to the LDF time entries with respect to

the treatment of travel time, duplication, excessive time, non-compensable time, block

billing, and vague descriptions.     D.E. 1196-17, -18, -19, -20, -21, and -22.     After

reviewing the billing record, the Court finds these objections to have merit, infecting

every page of the time entries. Having also determined that lower rates should apply and

given the difficulty of making specific reductions due to the manner in which the data has

been presented, the Court believes that a substantial across-the-board reduction is

appropriate. See Deleon, 687 Fed. Appx. at 343. Because the Court is concerned with

both the hourly rate and the number of hours, along with the relatively limited role the

LDF appears to have played, the Court assesses a 60% reduction, resulting in an award of

fees in the amount of $318,175.90.

       Expenses. Additionally, LDF seeks its expenses in the amount of $136,635.97.

D.E. 1172-1, -3.     The State objects to the entire figure for airfare ($16,603.80),

complaining that the supporting records are illegible as to date. The Court finds the

records sufficiently legible and rejects that argument. For the reasons described above,

the Court also rejects the additional complaint based on alleged business development.

However, the State also complains that the airfare expenses are excessive due to

overstaffing and because the purpose of some travel is not sufficiently explained. D.E.

1196, p. 70.
94 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 95 of 106



        The State also objects to $10,108.27 of the hotel expenses, apparently for the same

reasons and because one stay was exorbitant in that Ross rented the expensive executive

suite without explanation. Id. LDF has not replied to these complaints, but rather stands

on its claim as originally made. D.E. 1209. Given the State’s citations to specific pages

in the expense records in conjunction with these objections, the Court is of the opinion

that a specific reply was warranted. Absent that, the Court cuts the complained-of

expenses by 20% for a deduction of $3,320.76 on airfare and $2,884.22 on hotels.

        As set out above, the Court rejects the State’s objection to deposition and

transcript costs to the extent that it is based solely on the fact that the discovery related to

SB 14’s discriminatory purpose. However, the State more specifically objects to extra

costs for shipping, binding, and handling of depositions, citing United States ex rel. Long

v. GSDMIdea City, L.L.C., 807 F.3d 125, 133 (5th Cir. 2015) (disallowing such expenses

as taxable costs under 28 U.S.C. § 1920). While the limits on taxable costs do not

necessarily apply to an award of attorney’s expenses under a fee-shifting statute,35 the

objection is sufficiently specific to require a response from LDF as to why rush, shipping,

and handling charges were reasonable in this case. No response has been forthcoming.

        At issue are the following charges: an invoice for $691.18 for the deposition of

Elizabeth Gholar, which included unspecified rush, binding, and shipping and handling

charges (D.E. 1172-3, p. 6); an invoice for $2,292.80 for the deposition of Orville Burton,

including an unspecified rush charge (D.E. 1172-3, p. 7); and itemized charges of


35
   See generally, Gros v. New Orleans City, CIV.A. 12-2322, 2014 WL 3894371, at *4 (E.D. La. Aug. 8, 2014);
Hannon v. Nevitt, 3:09-CV-66-N, 2013 WL 12290978, at *15 (N.D. Tex. Mar. 14, 2013).
95 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 96 of 106



$1,162.00 and $25.00 for one-day expedited service on Robert Duncan’s deposition

transcript and processing and handling (D.E. 1172-3, p. 9).36 Without an explanation of

the reasonableness of these charges, the Court deducts the itemized charges and further

deducts 50%, for a total of $1,491.99 ($2,983.98 ÷ 2), on the un-itemized invoices.

         In sum, the Court ORDERS the State to pay Intervenor-Plaintiff Clark the

following fees and expenses incurred for the work of LDF:

                                                       LDF
                                                                                  Fees               Expenses
SUBTOTALS                                                                      $318,175.90          $127,752.00


             b. WilmerHale
                (Paikin, Conley, Dunbar, Lebsack, Aguilar, Ali, Eagles, Eisenberg,
                Faransso, Robinson, Shordt, Sinzdak, and Thome)

         Rates. Jonathan E. Paikin, a partner in the law firm Wilmer Cutler Pickering Hale

and Dorr LLP (WilmerHale), supplied the testimony to support the firm’s claim for the

time of thirteen attorneys who worked on this case. D.E. 1146-6. Other than describing

the firm as having expertise in civil rights enforcement actions and the fact that he had

been in practice twenty years, Paikin supplies no information regarding any individual

attorney’s qualifications. There is no mention of any particular training or experience,

much less experience with respect to voting rights litigation.

         The attorneys are described only as Partners, Senior Associates, or Associates.

And the Court would have to refer to the USAO Matrix and the rates billed to infer the

range of experience in the practice of law for each—an exercise that the Court is not

36
    The State lists this as a $270 charge. However, there is no charge for $270 on that invoice and it appears that the
the State misread the invoice and used a separate line item referencing a 270-page exhibit in its complaint.
96 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 97 of 106



inclined to engage in. Paikin represents that the normal WilmerHale rates are “generally

more than twice” the USAO Matrix rates, but he fails to state what those rates are or what

they are based on. The State argues that the attorneys should have a rate of only $250 per

hour, with the exception of Paikin, at $300 per hour. D.E. 1196, pp. 36-37.

       Hours.    Paikin further represents that the hours billed have been reduced to

exclude the time of even more WilmerHale attorneys, summer associates, paralegals, and

technical support staff. Yet he does not state the number of hours excluded or their

alleged value. And WilmerHale seeks fees for more than twice the number of attorneys

any other firm has requested.

       Paikin assures the Court that the hours billed have been trimmed to very

conservative levels. However, the Court’s review found a number of entries for multiple

attorneys involved in the same task, including conference calls and hearings. And no

fewer than three attorneys contributed to billing more than 130 hours for the response to

the State’s motion to dismiss, not including the 2.5 hours billed to incorporate the

simultaneous work of the LDF attorneys on the same task. See D.E. 1146-7, pp. 3-4.

And a large number of entries are identical, such as “Prepare for 30(b)(6) depositions,”

which fail to list the parties or deponents such that it is impossible to determine whether

multiple attorneys were preparing for the same deposition and whether the total amount

of preparation time was appropriate.

       The State has objected to much of the billing as duplicative, excessive, and vague.

D.E. 1196-18, -19, -22. Paikin filed a reply declaration that stands on its billing practices

and complains that the request is modest, foregoing “millions” of dollars. D.E. 1209-1.
97 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 98 of 106



The Court is not satisfied with the reasonableness of the original billing or its defense.

WilmerHale has not presented its individual attorneys’ qualifications, rate, or time in a

manner that allows the Court to address them individually. For instance, there is no

summary collating the billing by attorney or task.

       Consequently, the Court’s only recourse, particularly given the generic nature of

the entries, is to estimate the value of WilmerHale’s contribution to the prosecution of the

case in a macro sense. It appears that WilmerHale took a laboring oar on the discovery

directed to the Texas legislators. Otherwise, its contributions were largely matched by

the LDF attorneys and other firms coordinating the representation of the Plaintiffs. The

Court therefore cuts the WilmerHale fees from the requested amount of $982,787.50 by

65% to a total of $343,975.63.

       Expenses. WilmerHale requests $25,000 in expenses to which the State did not

object. Therefore, the Court ORDERS the State to pay Intervenor-Plaintiff Clark the

following fees and expenses incurred for the work of WilmerHale:

                                   WILMERHALE
                                                                Fees          Expenses
SUBTOTALS                                                    $343,975.63     $25,000.00


       4. Texas Association of Hispanic County Judges and County Commissioners
          Intervenor-Plaintiff
          (Rios)

       Rate. Rolando L. Rios has 35 years of experience handling cases addressing

federal civil rights in general and voting rights in particular. After graduating from the

Georgetown University Law Center, he began litigating a legislative reapportionment

98 / 106
  Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 99 of 106



scheme in New Mexico in 1980. He has testified before Congress in support of the VRA

and has been involved in over 250 voting rights cases throughout Texas, New Mexico,

Colorado, Arizona, and California. Many of the decisions in those cases have announced

landmark rulings. He further testifies to his expertise in understanding and presenting

election and census data with regression analysis to demonstrate racial impact.

       Hours. Rios seeks compensation for 359.33 hours, which includes the specific

work necessary to represent his particular client: drafting a motion to intervene, drafting

a complaint in intervention, and presenting his client for deposition. The balance of his

time appears to be monitoring the efforts of other counsel and consulting on issues as

necessary and appropriate, given his expertise. He notes that he was awarded fees at an

hourly rate of $350 in a redistricting case ten years ago and now requests an hourly rate

of $613. D.E. 1142-1, -2. The State argues that his rate should be $400. D.E. 1196, p.

35. Given his experience and his role in this case, the Court allows fees at an hourly rate

of $500.

       The State has objected to 58.5 hours of travel time. D.E. 1196-2. In his reply

declaration, Rios notes that the time entries included in that objection did not segregate

travel time from substantive work time. As corrected, only 33.5 hours were for travel

time. Consistent with the treatment of this issue with respect to the other claimants, and

Rios’s concession, the Court allows this time at 50% and thus cuts the hours by 16.75

hours. See D.E. 1205, p. 5 (agreeing to 50% treatment).

       The State objects to 27.8 hours as clerical. D.E. 1196-3. Rios does not respond to

this objection. After review of the time entries, the Court excludes 0.9 hours as clerical.
99 / 106
 Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 100 of 106



The State also objects to 79.9 hours as excessive. D.E. 1196-4. Rios has responded to

that objection and the Court accepts his explanations, rejecting any claim for a reduction

on this basis. D.E. 1205. As non-compensable, the State objects to 10.6 hours, including

time spent on the post-trial discriminatory intent issue, section 3 remedies, and

monitoring the clerical filing of the record and withdrawal of counsel. Rios does not

respond to these objections and, after reviewing the entries, the Court excludes 10.1 hours

on this basis.

       The State’s objection to entries based on vagueness and block-billing are rejected.

The tasks performed were consistent with monitoring and contributing to this case and

Rios has laudably used brief communications with other counsel—rather than duplicating

that work—as an appropriate method for representing his client in this case. The Court

also rejects the objection to time as business development, as addressed above.

       Expenses. Rios seeks expenses of $654.37. Of that amount, the State objects to

$50 for copies and faxes. Rios has not responded to this objection. Given that Rios

apparently worked alone, the Court does not accept the State’s suggestion that some of

those copies may have been merely for the convenience of counsel. The Court does not

reduce Rios’s expenses.

       In sum, the Court ORDERS the State to pay Intervenor-Plaintiff HJ&C the

following fees and expenses incurred for the work of Rolando L. Rios & Associates:

                       ROLANDO L. RIOS & ASSOCIATES
                         Total Hourly   Amount       Total                    Total
      Attorney
                        Hours   Rate    Allowed      Fees                    Expenses
     Rios               331.58  $500  $165,790.00
SUBTOTALS                                         $165,790.00                 $654.37
100 / 106
 Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 101 of 106



       5. Plaintiffs La Union del Pueblo Entero (LUPE),
          Taylor, Mendez, Estrada, and Martinez Lara

            Texas RioGrande Legal Aid, Inc. (TRLA)
            (Garza, van Dalen, and Doggett)

       Rates. Three attorneys working for TRLA seek compensation for their fees and

have filed separate declarations in that regard. Jose Garza’s qualifications and rate have

been established, above. See also, D.E. 1144-1, pp. 5-6, 8. He appeared on behalf of the

LUPE-Taylor Plaintiffs in his part-time capacity as Litigation Director for TRLA. A

review of Garza’s time entries indicates that he was primarily involved in coordinating

the representation of his clients with the other parties to the case by communicating with

other counsel. He did substantive work on drafting the complaint and defending against

the motion to dismiss. But his work appears otherwise to be relatively passive. The

Court has found his appropriate hourly rate to be $500.

       Marinda van Dalen is a 1993 graduate of the City University of New York School

of Law. Throughout her career, she has held positions in a number of public interest

organizations concerned with civil rights issues. D.E. 1144-2, pp. 7-8. However, she

does not list any particular experience with voting rights cases. She worked on this case

partly in her capacity as a Managing Attorney for the TRLA and partly in her private

practice, representing MALC. D.E. 1144-2, p. 1 n.1.

       Van Dalen does not describe her part in the litigation. And her time entries are

difficult to read as they are replete with undefined abbreviations and are cryptic. It

appears, however, that her primary role was in identifying and working with clients and

fact witnesses, as well as researching the practices of different counties’ voter registration
101 / 106
 Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 102 of 106



and election practices. At the trial level, she concentrated on discovery, as opposed to

drafting documents and memoranda or making court appearances. She seeks an hourly

rate of $544. The State suggests an hourly rate of $300. D.E. 1196, p. 35. Given her

qualifications and the role she played, the Court finds that an appropriate hourly rate for

her work is $300.

         Robert Doggett is a 1990 graduate of Southern Methodist University Law School

and he became the Executive Director of TRLA in 2018 in recognition of his extensive

experience litigating cases on behalf of the poor.            He has worked for several

organizations providing legal services to low income individuals and was Section Chief

in the Dallas City Attorney’s Office for two years. He has received a number of awards

for his work. D.E. 1144-5. He does not, however, claim any expertise in voting rights

cases.

         Doggett’s declaration indicates that his primary role in the prosecution of this case

was to prepare the expert testimony of Kevin Jewell. D.E. 1144-1, p. 2. He also did

some research on the standing issue for his clients and engaged in discovery. Doggett

requests a rate of $572. The State argues that his hourly rate should be $300. D.E. 1196

p. 35. Given his qualifications and the role he played in the case, the Court holds that an

appropriate hourly rate for him is $300.

         Hours. Jose Garza seeks compensation for 472.9 of the 789.9 hours he logged on

this case. Van Dalen seeks compensation for 1,159 of 1,400 hours. And Doggett seeks

compensation for 146.8 of 300 hours. As with each of the requests Plaintiffs have made,

the State objects to the TRLA time based on claims that the hours are for travel time,
102 / 106
     Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 103 of 106



clerical, duplicative, excessive, non-compensable, block-billed, and vague. D.E. 1196-32

to -38. Garza has supplied a detailed response to each objection and concedes a number

of hours. After a review of the disputed time charges, the Court largely accepts Garza’s

explanations of the time charges and their billable nature.

         With respect to the travel charges, the State objects to entries totaling 131.3 hours.

Garza has explained that the entries in which travel time appears also include substantive

legal work, such that the travel portion of those entries is significantly less than the total

amount to which the State objects. Garza faults the State for failing to filter out the travel

time versus the substantive time. Yet that is the movant’s job and only highlights the

problematic nature of the TRLA billing entries.

         Even in reply, Garza does not suggest the amount of time in those entries that was

substantive as opposed to travel and the Court declines to do so. While Garza testifies

that the request already excluded 212 hours of travel time—more than the entire amount

of the disputed entries—the Court does not credit the applicants with time they chose to

exclude in their billing judgment. Instead, the Court has taken into account the travel-

intensive nature of the work done by the TRLA in this case when determining the

appropriate hourly rate. Consequently, the Court does not further reduce the hours billed

on the basis of travel time.

         The Court excludes 1.7 hours of Garza’s time and 11.8 hours of van Dalen’s time

as clerical.37 As vague, the Court excludes 1.2 hours of Doggett’s time. The Court


37
    Consistent with the treatment of the other fee applications, the Court does not compensate this time at paralegal
rates as Garza requests, but rather excludes it in its entirety.
103 / 106
 Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 104 of 106



rejects the complaint about block-billing and Garza’s concessions in that regard. The

Court excludes two hours of Doggett’s billings on which the objection is business

development, but only because the entry is vague. D.E. 1196-39, p. 2. In addition, the

court excludes 1.5 hours of Garza’s time spent on an unexplained media interview with

CNN. D.E. 1196-36, p. 2. With respect to work done for the fee application, the Court

generally agrees that the legal work to make and defend the applications is fully

compensable, given the State’s aggressive litigation approach.       However, the Court

excludes 18.2 hours of Garza’s time spent in that regard because it was expended in the

review and reduction of the fee request based on billing judgment and duplication. This

is contrasted with legal research, documentation, and securing an expert, which is fully

compensable.

       As a result, Garza is entitled to compensation of 451.5 hours (472.9 – 1.7 – 1.5 –

18.2). Van Dalen is entitled to compensation of 1,147.2 hours (1,159 – 11.8). And

Doggett is entitled to compensation of 143.6 hours (146.8 – 1.2 – 2.0).

       Expenses. The TRLA also seeks its expenses. Those were first requested in the

sum of $44,273.62 and the State objected to all of TRLA’s expenses as undocumented.

With its reply, TRLA submitted invoices and receipts and reduced its request to

$40,094.35. D.E. 1206, p. 11. The State also specifically objected to $2,120.44 in

expenses incurred for client outreach and communication. D.E. 1196, p. 72. The Court

rejects that complaint because of the public interest nature of this case and the need to

develop facts and fact witnesses, as discussed above. Therefore, the Court awards the

full value of the revised request for expenses.
104 / 106
 Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 105 of 106



       In sum, the Court ORDERS the State to pay the LUPE-Taylor Plaintiffs the

following fees and expenses incurred for the work of TRLA:

                                        TRLA
                         Total     Hourly    Amount              Total         Total
      Attorney
                         Hours      Rate    Allowed              Fees         Expenses
     Garza               451.5      $500   $225,750.00
   Van Dalen            1,147.2     $300    344,160.00
    Doggett              143.6      $300    $43,080.00
SUBTOTALS                                                     $612,990.00     $40,094.35


                                     CONCLUSION

       For the reasons set out above, the Court HOLDS that Plaintiffs are prevailing

parties and are entitled to judgment against the State for reasonable attorney’s fees

incurred in the phase of the case resulting in the finding, affirmed by the Fifth Circuit en

banc and not further appealed, that SB 14 violated VRA § 2 (results prong), which was

redressed by the issuance of the IRO. The Court GRANTS the parties’ motions (D.E.

1142, 1143, 1144, 1145, 1146, 1172, 1174, 1175, 1187) and HOLDS that Plaintiffs are

entitled to recover their reasonable attorney’s fees and expenses.

       As set out above, the Court has evaluated each individual request to determine

whether the time and expense charges are appropriate. The Court has evaluated each

attorney’s qualifications and contribution to the litigation and has determined appropriate

hourly rates for their fees. The Court has further taken a big-picture look at the relief

Plaintiffs sought and obtained and the work required to obtain that result. The Court

FINDS that the following are reasonable on both an individual basis and as combined for

each Plaintiff-group:

105 / 106
 Case 2:13-cv-00193 Document 1211 Filed on 05/27/20 in TXSD Page 106 of 106



                                     AMOUNTS AWARDED
Plaintiff                                            Firm                        Total
            Firm                       Firm Fees                 Total Fees
Group                                                Expenses                    Expenses
            Campaign Legal Ctr           $680,125.00 $113,231.86
            Brazil & Dunn                 797,269.50 299,572.69
Veasey-
            Derfner & Altman              649,759.50        0.00
LULAC
            Baron                         128,542.50    2,115.83
                       SUBTOTALS                                 $2,255,696.50   $414,920.38
            Lawyers Committee            $564,819.00 $16,883.09
            Dechert LLP                 1,241,872.50 259,693.59
NAACP-      Brennan Center for Justice    241,632.50   50,680.49
MALC        Texas NAACP                    67,086.25    1,250.72
            MALC                           39,350.00    2,016.04
                       SUBTOTALS                                 $2,154,760.25   $330,523.93
            NAACP LDF                    $318,175.90 $127,752.00
Clark       WilmerHale                    343,975.63   25,000.00
                       SUBTOTALS                                   $662,151.53   $152,752.00
HJ&C        Rolando L. Rios & Assoc.     $165,790.00     $654.37   $165,790.00      $654.37
LUPE-
            Tex. RioGrande Legal Aid   $612,990.00   $40,094.35    $612,990.00    $40,094.35
Taylor

                           TOTALS                                 $5,851,388.28 $938,945.03

                   GRAND TOTAL                                          $6,790,333.31

         ORDERED this 27th day of May, 2020.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




106 / 106
